UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4175 DREYFUS CASH MANAGEMENT (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 1/31/12 FORM N-CSR Item 1. Reports to Stockholders. - 2 - Contents The Funds Letter to Shareholders (Taxable) 3 Letter to Shareholders (Tax-Exempt) 5 Understanding Your Funds Expenses 7 Comparing Your Funds Expenses With Those of Other Funds 9 Statements of Investments 11 Statements of Assets and Liabilities 53 Statements of Operations 56 Statements of Changes in Net Assets 58 Financial Highlights 63 Notes to Financial Statements 74 Report of Independent Registered Public Accounting Firm 85 Important Tax Information 86 Board Members Information 87 Officers of the Funds 88 For More Information Back cover The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Dreyfus Cash Management Funds The Funds LETTER TO SHAREHOLDERS Dear Shareholders: This annual report for Dreyfus Cash Management Funds (Taxable) covers the 12-month period ended January 31, 2012. Over the reporting period, the five Dreyfus Cash Management Funds (Taxable) listed below produced the following yields and, taking into account the effects of compounding, the following effective yields: Effective Yield (%) Yield (%) Dreyfus Cash Management Institutional Shares % % Investor Shares % % Administrative Shares % % Participant Shares % % Agency Shares % % Dreyfus Government Cash Management Institutional Shares % % Investor Shares % % Administrative Shares % % Participant Shares % % Agency Shares % % Dreyfus Government Prime Cash Management Institutional Shares % % Investor Shares % % Administrative Shares % % Participant Shares % % Agency Shares % % Dreyfus Treasury & Agency Cash Management Institutional Shares % % Investor Shares % % Administrative Shares % % Participant Shares % % Service Shares % % Select Shares % % Agency Shares % % Premier Shares % % Dreyfus Treasury Prime Cash Management Institutional Shares % % Investor Shares % % Administrative Shares % % Participant Shares % % Agency Shares % % Please note, as of August 25, 2011, Dreyfus Cash Management Plus, Inc. merged into Dreyfus Cash Management. Global Economic Developments Roiled Financial Markets Although a U.S. economic recovery seemed to gain momentum at the start of the reporting period, economic headwinds intensified in February when energy prices surged higher amid unrest in the Middle East, and in March when natural and nuclear disasters in Japan disrupted the global industrial supply chain. These factors helped produce an annualized U.S. GDP growth rate of just 0.4% for the first quarter of the year. In late April, a European sovereign debt crisis worsened as Greece teetered on the brink of default and financial instability spread to other nations in the region. Meanwhile, a contentious political debate about government spending and borrowing dominated headlines in the United States. Industrial production picked up in May, but the unemployment rate climbed to 9.1%, and the U.S. housing market posted declines in existing home sales and housing starts. The Federal Reserve Board (the Fed) ended its second quantitative easing program in June with relatively little impact on the financial markets. Meanwhile, energy prices moderated, and manufacturing activity increased. These positive developments were largely offset by declining consumer confidence, weak housing markets and sluggish job creation.The unemployment rate crept higher to 9.2% in June, and it later was announced that U.S. gross domestic product grew at a sluggish 1.3% annualized rate during the second quarter of 2011. July saw heightened turmoil in the financial markets when Greece moved closer to insolvency and an unprecedented default on U.S. government debt loomed. Some of these worries came to a head in early The Funds 3 LETTER TO SHAREHOLDERS (continued) August, when Standard & Poors downgraded its credit rating on long-term U.S. debt securities.The rating on short-term government debt, including securities purchased by many money market funds, was unchanged. September brought more market turbulence when investors feared that the U.S. economy was headed for recession. However, the data seemed to tell a different story, as the unemployment rate moderated to 9.0%, existing-home sales moved higher and U.S. households reduced their debt-service burdens to a level not seen since 1994. U.S. GDP grew at an annualized 1.8% rate during the third quarter. Economic sentiment changed dramatically in October, when the U.S. economy continued to show resilience and European officials moved closer to agreement on measures to address the debt crisis.The U.S. industrial and manufacturing sectors continued to improve, and housing starts surged to their highest level in nearly 18 months. These developments sparked strong rebounds among investments that had been severely punished during the summer downturn. November brought more positive economic news, most notably a steep decline in the unemployment rate from 9.0% to 8.6%. In addition, early data from retailers during the holiday season suggested that consumers were spending more freely, while orders and production in the manufacturing sector accelerated. December witnessed more economic improvement, including an unemployment rate that inched lower to 8.5%, the measures lowest reading in nearly three years, and consumer confidence climbed to an eight-month high. It later was estimated that the U.S. economy grew at a 2.8% annualized rate during the fourth quarter of 2011. The upward trend in economic data persisted in January 2012. Most notably, the unemployment rate fell to 8.3% amid a net gain of 243,000 jobs. Even the long-depressed housing market showed signs of life, as it was announced that existing home sales posted a 5% gain in December 2011. Rates Likely to Stay Low Yields of money market instruments remained near zero percent throughout the reporting period, and yield differences along the markets maturity spectrum remained relatively narrow, so it made little sense to incur the additional risks that longer-dated securities typically entail. Therefore, as we have for some time, we maintained the weighted average maturity of the funds in a range that was roughly in line with industry averages. Despite recently encouraging signs of economic improvement, the Fed recently stated its intention to keep short-term interest rates near historical lows at least through late 2014, which represented a significant extension of the Feds previous time frame of mid-2013. Consequently, we intend to maintain the funds focus on quality and liquidity. An investment in the funds is not insured or guaranteed by the FDIC or any other government agency.Although the funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the funds. Short-term corporate, asset-backed securities holdings and municipal securities holdings (as applicable), while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. 2 Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking, which is voluntary and temporary, not contractual, and can be terminated at any time without notice. Had these expenses not been absorbed, fund yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. 4 LETTER TO SHAREHOLDERS Dear Shareholder: We are pleased to present the annual report for Dreyfus Cash Management Funds (Tax Exempt). For the 12-month period ended January 31, 2012, the five tax-exempt money market portfolios that comprise Dreyfus Cash Management Funds (Tax Exempt) produced the following yields and effective yields: Effective Yield (%) Yield (%) Dreyfus Municipal Cash Management Plus Institutional Shares % % Investor Shares % % Administrative Shares % % Participant Shares % % Agency Shares % % Dreyfus New York Municipal Cash Management Institutional Shares % % Investor Shares % % Administrative Shares % % Participant Shares % % Agency Shares % % Dreyfus Tax Exempt Cash Management Institutional Shares % % Investor Shares % % Administrative Shares % % Participant Shares % % Dreyfus California AMT-Free Municipal Cash Management Institutional Shares % % Investor Shares % % Administrative Shares % % Participant Shares % % Agency Shares % % Dreyfus New York AMT-Free Municipal Cash Management Institutional Shares % % Investor Shares % % Administrative Shares % % Participant Shares % % Classic Shares % % Please note, as of December 8, 2011, Agency shares of Dreyfus Tax Exempt Cash Management are no longer offered by the fund and were terminated as a separately designated class of the fund. Yields Steady Despite Shifting Economic Sentiment Although a U.S. economic recovery seemed to gain momentum at the start of the reporting period, economic headwinds intensified in February when energy prices surged higher amid unrest in the Middle East, and in March when natural and nuclear disasters in Japan disrupted the global industrial supply chain. In late April, a European sovereign debt crisis worsened as Greece teetered on the brink of default and financial instability spread to other nations in the region. Meanwhile, a contentious political debate about government spending and borrowing dominated headlines in the United States. Volatility in the financial markets was especially severe over the summer of 2011, particularly after Standard & Poors downgraded its credit rating on long-term U.S. debt securities. Ironically, U.S. government securities rallied strongly during a flight to quality in the wake of the downgrade. The final months of the reporting period saw a partial reversal of this trend, as riskier securities that were punished in late summer rebounded and traditional safe havens gave back some of their previous gains when some macroeconomic concerns seemed to ease. Throughout the reporting period, and as it has since December 2008, the Federal Reserve Board (the Fed) maintained an aggressively accommodative policy stance, leaving the overnight federal funds rate in a range between 0% and 0.25%. Consequently, municipal money market yields remained near zero percent. The supply of newly issued municipal money market instruments remained relatively meager during the reporting period, in part due to a glut of issuance at the end of 2010 in advance of the expiration of federal subsidies. Subsequently, political pressure to reduce government spending and borrowing also dampened The Funds 5 LETTER TO SHAREHOLDERS (continued) issuance volumes. Although the European debt crisis reduced the availability of the bank letters of credit that typically support short-term municipal borrowing, a rising volume of variable rate demand notes (VRDNs) has picked up much of the slack, providing municipalities with long-term financing at short-term rates. Meanwhile, demand remained robust from individuals and institutional investors, enabling yields on tax-exempt money market instruments to remain attractive relative to taxable instruments with comparable maturities. From a credit-quality perspective, state general funds have achieved consecutive quarters of growth in personal income tax and sales tax revenues. In NewYork, newly enacted tax reforms helped cut a projected state budget deficit in half for the next fiscal year. In contrast, California has continued to struggle with financial pressures, including cash shortfalls that may require additional short-term borrowing. A Credit-Conscious Investment Posture In this environment, we maintained a careful and well-researched approach to credit selection.We emphasized state general obligation bonds; essential service revenue bonds issued by water, sewer and electric enterprises; and certain local credits with strong financial positions and stable tax bases. We generally shied away from instruments issued by localities that depend heavily on state aid, and we maintained the weighted average maturity of the funds in a range that is roughly in line with industry averages. Outlook Clouded by Economic Uncertainty We are cautiously optimistic regarding the prospects for economic growth in 2012.The U.S. economy appears to have gained some momentum, particularly with respect to a recovering labor market. However, the outlook remains cloudy due to the persistence of the European debt crisis and uncertainty regarding the potential impact of recent international banking agreements on municipal financing costs. In addition, the Fed has signaled that it is prepared to maintain short-term interest rates near current levels through late 2014.With money market yields likely to remain near historical lows, we believe that the prudent course continues to be an emphasis on preservation of capital and liquidity. An investment in the funds is not insured or guaranteed by the FDIC or any other government agency.Although the funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the funds. Short-term corporate, asset-backed securities holdings and municipal securities holdings (as applicable), while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. For the national funds, income may be subject to state and local taxes. For the NewYork and California funds, income may be subject to state and local taxes for out-of-state residents. For each non-AMT-Free fund, some income may be subject to the federal alternative minimum tax (AMT). 2 Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking, which is voluntary and temporary, not contractual, and can be terminated at any time without notice. Had these expenses not been absorbed, fund yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. 6 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in each class of each fund from August 1, 2011 to January 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. The Funds 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) (continued)  Expenses are equal to each funds annualized expense ratios as shown above, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period).  Amount represents less than $.01.  Amount represents less than .01%. 8 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return.You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. The Funds 9 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) (continued)  Expenses are equal to each funds annualized expense ratios as shown above, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period).  Amount represents less than $.01.  Amount represents less than .01%. 10 STATEMENT OF INVESTMENTS January 31, 2012 Principal Dreyfus Cash Management Amount ($) Value ($) Negotiable Bank Certificates of Deposit35.5% Bank of Nova Scotia 0.51%, 2/1/12 a Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.50%, 4/4/12 Barclays Bank (Yankee) 0.60%0.70%, 2/1/126/1/12 a Credit Suisse (Yankee) 0.40%0.60%, 4/3/124/12/12 Lloyds TSB Bank (Yankee) 0.21%, 2/29/12 Mitsubishi Trust and Banking Corp. (Yankee) 0.51%, 3/9/12 Mizuho Corporate Bank (Yankee) 0.42%0.50%, 2/2/123/5/12 Nordea Bank Finland (Yankee) 0.42%0.46%, 2/10/124/9/12 Rabobank Nederland (Yankee) 0.37%, 5/29/125/31/12 Sumitomo Mitsui Banking Corporation (Yankee) 0.45%, 4/19/12 b Sumitomo Trust and Banking Co. (Yankee) 0.44%0.45%, 2/3/122/14/12 Svenska Handelsbanken (Yankee) 0.30%, 4/23/12 UBS (Yankee) 0.52%, 4/27/12 Westpac Banking Corp. 0.56%, 2/27/12 a Total Negotiable Bank Certificates of Deposit (cost $9,805,347,103) Commercial Paper16.4% Bank of Nova Scotia 0.05%, 2/1/12 Barclays U.S. Funding 0.60%, 4/9/12 DnB Bank 0.42%0.58%, 2/13/125/14/12 b General Electric Capital Corp. 0.34%, 7/24/12 Mizuho Funding LLC 0.47%, 4/16/12 b Skandinaviska Enskilda Banken 0.63%, 4/5/12 b Sumitomo Mitsui Banking Corporation 0.40%, 4/25/12 b Svenska Handelsbanken Inc. 0.20%, 3/28/123/29/12 The Funds 11 STATEMENT OF INVESTMENTS (continued) Principal Dreyfus Cash Management (continued) Amount ($) Value ($) Commercial Paper (continued) UBS Finance Delaware Inc. 0.56%—0.60%, 4/11/12—4/12/12 600,000,000 599,336,042 Westpac Banking Corp. 0.25%, 3/2/12—3/5/12 1,000,000,000 b 999,785,375 Total Commercial Paper (cost $4,541,426,576) Asset-Backed Commercial Paper—2.9% Govco 0.30%, 4/25/12 150,000,000 b 149,895,000 Northern Pines Funding LLC 0.50%, 2/28/12 300,000,000 b 299,887,500 Solitaire Funding Ltd. 0.43%, 2/13/12—2/14/12 350,000,000 b 349,946,847 Total Asset-Backed Commercial Paper (cost $799,729,347) Time Deposits—16.1% Bank of America N.A. (Grand Cayman) 0.01%, 2/1/12 1,134,000,000 1,134,000,000 Lloyds TSB Bank (London) 0.10%, 2/1/12 400,000,000 400,000,000 Royal Bank of Canada (Toronto) 0.06%, 2/1/12 700,000,000 700,000,000 Skandinaviska Enskilda Banken (Grand Cayman) 0.10%, 2/1/12 800,000,000 800,000,000 Svenska Handelsbanken (Grand Cayman) 0.11%, 2/1/12 600,000,000 600,000,000 Swedbank (Grand Cayman) 0.10%, 2/1/12 800,000,000 800,000,000 Total Time Deposits (cost $4,434,000,000) U.S. Government Agencies—8.6% Federal Home Loan Bank 0.005%-0.28%, 2/1/12—3/30/12 1,245,400,000 a 1,245,314,613 Federal Home Loan Mortgage Corp. 0.31%-0.32%, 2/1/12 700,000,000 a,c 699,790,728 Federal National Mortgage Association 0.01%-0.31%, 2/1/12—3/2/12 425,000,000 a,c 424,937,650 Total U.S. Government Agencies (cost $2,370,042,991) 12 Principal Dreyfus Cash Management (continued) Amount ($) Value ($) U.S. Treasury Bills—.9% 0.02%, 2/23/12 (cost $249,996,944) 250,000,000 U.S. Treasury Notes—.7% 0.05%, 2/29/12 (cost $200,127,460) 200,000,000 Repurchase Agreements—18.9% ABN AMRO Bank N.V. 0.18%, dated 1/31/12, due 2/1/12 in the amount of $2,000,010,000 (fully collateralized by $145,000,000 U.S. Treasury Bills, due 5/10/12, value $144,976,800, $257,000,000 U.S. Treasury Bonds, 4.25%-4.38%, due 5/15/40-11/15/40, value $328,108,174, $916,200,000 U.S. Treasury Inflation Protected Securities, 0.50%-2.50%, due 7/15/13-2/15/41, value $1,207,698,158 and $334,439,200 U.S. Treasury Notes, 0.25%-3.63%, due 6/30/12-2/15/20, value $359,216,967) 2,000,000,000 2,000,000,000 Citigroup Global Markets Holdings Inc. 0.19%, dated 1/31/12, due 2/1/12 in the amount of $150,000,792 (fully collateralized by $118,870,100 U.S. Treasury Inflation Protected Securities, 1.88%-2%, due 1/15/16-7/15/19, value $153,000,036) 150,000,000 150,000,000 Credit Suisse Securities LLC 0.19%, dated 1/31/12, due 2/1/12 in the amount of $900,004,750 (fully collateralized by $866,844,853 Government National Mortgage Association, 0%-6%, due 12/15/19-1/20/42, value $706,592,669 and $187,574,000 U.S. Treasury Notes, 3.13%, due 5/15/21, value $211,411,009) 900,000,000 900,000,000 Deutsche Bank Securities Inc. 0.25%, dated 1/31/12, due 2/1/12 in the amount of $200,001,389 (fully collateralized by $204,510,358 Commercial Paper, 0%, due 2/1/12-9/1/26, value $204,000,000) 200,000,000 200,000,000 HSBC USA Inc. 0.18%, dated 1/31/12, due 2/1/12 in the amount of $400,002,000 (fully collateralized by $140,000,000 International Finance Corp., 0%, due 2/6/12-3/9/12, value $140,917,711 and $267,305,000 U.S. Treasury Notes, 0.13%, due 9/30/13, value $267,083,154) 400,000,000 400,000,000 JPMorgan Chase & Co. 0.24%, dated 1/31/12, due 2/1/12 in the amount of $750,005,000 (fully collateralized by $808,778,637 Federal Home Loan Mortgage Corp., 3%-5%, due 1/1/26-1/1/42, value $765,002,968) 750,000,000 750,000,000 Merrill Lynch & Co. Inc. 0.17%-0.19%, dated 1/31/12, due 2/1/12 in the amount of $445,002,213 (fully collateralized by $433,983,600 U.S. Treasury Notes, 0.88%-2.38%, due 1/31/17-6/30/18, value $453,900,115) 445,000,000 445,000,000 The Funds 13 STATEMENT OF INVESTMENTS (continued) Principal Dreyfus Cash Management (continued) Amount ($) Value ($) Repurchase Agreements (continued) RBC Capital Markets 0.14%-0.225%, dated 1/31/12, due 2/1/12 in the amount of $381,001,909 (fully collateralized by $475,000 African Development Bank, 6.88%, due 10/15/15, value $561,304, $40,632,158 Certificates of Deposit, 0%, due 1/31/13, value $40,632,158, $10,382,742 Commercial Paper, 0%, due 2/10/12-6/5/12, value $10,367,843, $259,853,240 Corporate Bonds, 0%-5.63%, due 2/20/15-10/15/54, value $134,930,000, $99,846,000 Federal Home Loan Bank, 0%, due 3/28/12, value $99,843,005, $109,000 International Bank for Reconstruction and Development, 0%, due 10/15/13-2/15/16, value $105,708 and $103,651,900 U.S. Treasury Notes, 1.25%, due 1/31/19, value $103,489,996) 381,000,000 381,000,000 Total Repurchase Agreements (cost $5,226,000,000) Total Investments (cost $27,626,670,421) % Cash and Receivables (Net) .0 % Net Assets % a Variable rate security—interest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At January 31, 2012, these securities amounted to $4,622,283,714 or 16.7% of net assets. c The Federal Housing Finance Agency (“FHFA”) placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. Portfolio Summary (Unaudited) † Value (%) Value (%) Banking 67.3 Asset—Backed/Banking 2.9 Repurchase Agreements 18.9 Finance .7 U.S. Government/Agencies 10.2 † Based on net assets. See notes to financial statements. 14 STATEMENT OF INVESTMENTS January 31, 2012 Annualized Yield on Date of Principal Dreyfus Government Cash Management Purchase (%) Amount ($) Value ($) U.S. Government Agencies—41.2% Federal Farm Credit Bank: 2/6/12 0.44 80,000,000 a 79,998,988 3/29/12 0.35 50,000,000 a 49,998,421 6/18/12 0.10 30,000,000 30,230,000 Federal Home Loan Bank: 2/1/12 0.27 400,000,000 a 399,918,292 2/13/12 0.01 75,000,000 75,002,768 2/17/12 0.01 281,000,000 280,999,376 2/22/12 0.01 130,000,000 129,999,242 2/22/12 0.07 200,000,000 200,006,600 3/14/12 0.02 76,500,000 76,498,215 3/16/12 0.02 355,000,000 354,991,322 3/21/12 0.02 72,000,000 71,998,040 4/13/12 0.04 99,000,000 98,992,080 5/16/12 0.07 813,225,000 813,048,577 5/18/12 0.08 240,740,000 240,684,035 6/8/12 0.09 50,010,000 50,234,224 6/19/12 0.08 23,406,000 23,399,222 6/20/12 0.25 76,445,000 76,915,792 6/22/12 0.06 59,000,000 58,986,037 6/22/12 0.09 30,000,000 29,998,676 6/29/12 0.11 602,960,000 603,304,536 6/29/12 0.11 10,000,000 10,005,714 7/11/12 0.10 77,500,000 77,550,734 8/15/12 0.16 233,690,000 239,231,465 8/22/12 0.18 248,235,000 250,377,430 Federal Home Loan Mortgage Corp.: 7/12/12 0.07 200,000,000 b 199,937,000 7/16/12 0.16 146,026,000 b 149,343,963 10/19/12 0.18 300,000,000 b 299,608,500 Federal National Mortgage Association: 2/1/12 0.28 287,445,000 a,b 287,516,412 2/1/12 0.31 601,485,000 a,b 601,385,288 3/21/12 0.02 66,667,000 b 66,665,185 4/16/12 0.03 250,000,000 b 249,984,375 4/27/12 0.04 600,000,000 b 599,942,667 6/13/12 0.08 268,913,000 b 268,838,489 6/22/12 0.10 67,665,000 b 67,964,841 6/25/12 0.06 659,000,000 b 658,840,742 7/12/12 0.06 600,000,000 b 599,838,000 10/15/12 0.18 300,000,000 b 299,614,500 Total U.S. Government Agencies ost $8,671,849,748) The Funds 15 STATEMENT OF INVESTMENTS (continued) Annualized Yield on Date of Principal Dreyfus Government Cash Management (continued) Purchase (%) Amount ($) Value ($) U.S. Treasury Bills—7.6% 2/2/12 0.02 262,000,000 261,999,854 2/9/12 0.03 250,000,000 249,998,333 2/16/12 0.02 850,000,000 849,991,354 3/1/12 0.04 200,000,000 199,994,260 3/22/12 0.04 50,000,000 49,997,222 Total U.S. Treasury Bills (cost $1,611,981,023) U.S. Treasury Notes—2.0% 2/29/12 0.28 100,000,000 100,045,084 6/15/12 0.22 50,000,000 50,303,189 7/16/12 0.14 100,000,000 100,623,374 8/31/12 0.14 162,000,000 162,221,423 Total U.S. Treasury Notes (cost $413,193,070) Repurchase Agreements—49.2% ABN AMRO Bank N.V. dated 1/31/12, due 2/1/12 in the amount of $600,003,000 (fully collateralized by $50,000,000 Federal Home Loan Bank, 2%, due 9/14/12, value $50,943,556, $125,000,000 Federal Home Loan Mortgage Corp., 0.50%-1.38%, due 2/8/13-2/25/14, value $126,321,625 and $423,396,000 Federal National Mortgage Association, 0%-5.25%, due 3/1/12-10/26/16, value $434,735,657) 0.18 600,000,000 600,000,000 ABN AMRO Bank N.V. dated 1/31/12, due 2/1/12 in the amount of $600,003,167 (fully collateralized by $194,422,100 U.S. Treasury Inflation Protected Securities, 0.13%-2.50%, due 4/15/16-1/15/28, value $232,728,704 and $354,019,000 U.S. Treasury Notes, 0.63%-3.50%, due 3/31/12-5/15/20, value $379,271,323) 0.19 600,000,000 600,000,000 Barclays Capital, Inc. dated 1/31/12, due 2/1/12 in the amount of $122,000,610 (fully collateralized by $124,061,700 U.S. Treasury Notes, 0.38%, due 6/30/13, value $124,440,010) 0.18 122,000,000 122,000,000 Barclays Capital, Inc. dated 1/31/12, due 2/1/12 in the amount of $325,001,806 (fully collateralized by $523,352,252 Government National Mortgage Association, 3%-7%, due 7/15/20-12/20/41, value $331,500,000) 0.20 325,000,000 325,000,000 Credit Agricole CIB dated 1/31/12, due 2/1/12 in the amount of $2,163,010,815 (fully collateralized by $386,313,300 U.S. Treasury Bonds, 8.13%-9%, due 11/15/18-5/15/20, value $593,717,516 and $1,564,982,100 U.S. Treasury Notes, 0.50%-4.63%, due 5/15/12-2/15/17, value $1,612,542,524) 0.18 2,163,000,000 2,163,000,000 16 Annualized Yield on Date of Principal Dreyfus Government Cash Management (continued) Purchase (%) Amount ($) Value ($) Repurchase Agreements (continued) Credit Agricole CIB dated 1/31/12, due 2/1/12 in the amount of $800,004,889 (fully collateralized by $100,000,000 Federal Farm Credit Bank, 4.50%, due 10/17/12, value $104,325,000, $89,740,000 Federal Home Loan Mortgage Corp., 1%-2.13%, due 3/23/12-8/28/12, value $90,522,679 and $591,965,293 Federal National Mortgage Association, 0.63%-4.63%, due 6/22/12-10/15/14, value $621,152,322) 0.22 800,000,000 800,000,000 Credit Suisse Securities LLC dated 1/31/12, due 2/1/12 in the amount of $210,001,050 (fully collateralized by $516,151,000 U.S. Treasury Strips, due 11/15/39-2/15/40, value $214,201,822) 0.18 210,000,000 210,000,000 Deutsche Bank Securities Inc. dated 1/31/12, due 2/1/12 in the amount of $275,001,528 (fully collateralized by $200,210,800 U.S. Treasury Bonds, 5%, due 5/15/37, value $280,378,593 and $119,900 U.S. Treasury Notes, 0.75%, due 6/15/14, value $121,448) 0.20 275,000,000 275,000,000 Deutsche Bank Securities Inc. dated 1/31/12, due 2/1/12 in the amount of $525,003,208 (fully collateralized by $33,387,000 Federal Farm Credit Bank, 0%-2.98%, due 8/6/12-11/15/21, value $33,703,244, $92,135,000 Federal Home Loan Bank, 0.22%-1%, due 9/12/12-8/8/14, value $92,313,780, $144,851,000 Federal Home Loan Mortgage Corp., 0%-5.86%, due 3/5/12-1/14/27, value $156,087,583 and $245,881,000 Federal National Mortgage Association, 0.70%-5%, due 12/12/14-12/19/31, value $253,398,970) 0.22 525,000,000 525,000,000 HSBC USA Inc. dated 1/31/12, due 2/1/12 in the amount of $925,004,368 (fully collateralized by $944,931,000 U.S. Treasury Notes, 0.13%-1.25%, due 9/30/13-1/31/19, value $943,501,983) 0.17 925,000,000 925,000,000 Merrill Lynch & Co. Inc. dated 1/31/12, due 2/1/12 in the amount of $400,001,889 (fully collateralized by $172,354,900 U.S. Treasury Bonds, 4.38%, due 11/15/39, value $222,102,523 and $175,337,600 U.S. Treasury Notes, 1.75%-3.13%, due 12/31/15-5/15/21, value $185,897,579) 0.17 400,000,000 400,000,000 Merrill Lynch & Co. Inc. dated 1/31/12, due 2/1/12 in the amount of $400,002,111 (fully collateralized by $84,298,600 U.S. Treasury Bonds, 4.63%, due 2/15/40, value $113,828,384 and $293,965,900 U.S. Treasury Notes, 0.25%, due 1/31/14, value $294,171,676) 0.19 400,000,000 400,000,000 RBC Capital Markets dated 1/31/12, due 2/1/12 in the amount of $950,003,431 (fully collateralized by $926,961,800 U.S. Treasury Notes, 0.25%-3.13%, due 1/15/15-5/15/21, value $969,000,029) 0.13 950,000,000 950,000,000 The Funds 17 STATEMENT OF INVESTMENTS (continued) Annualized Yield on Date of Principal Dreyfus Government Cash Management (continued) Purchase (%) Amount ($) Value ($) Repurchase Agreements (continued) RBC Capital Markets dated 1/31/12, due 2/1/12 in the amount of $200,000,778 (fully collateralized by $15,117,000 Federal Farm Credit Bank, 0.54%-5%, due 3/5/12-12/23/41, value $15,425,221, $34,286,000 Federal Home Loan Bank, 0%-3%, due 3/28/12-1/27/27, value $34,364,395, $810,000 Federal Home Loan Mortgage Corp., 2.25%-3%, due 1/30/24-1/25/27, value $813,653, $149,531,000 Federal National Mortgage Association, 0.63%-3.97%, due 3/30/16-11/23/26, value $153,314,715, $42,000 Financing Corp., 0%, due 11/30/13-8/3/15, value $40,910 and $35,000 Tennessee Valley Authority, 3.88%-8.25%, due 12/15/17-4/15/42, value $41,667) 0.14 200,000,000 200,000,000 RBS Securities, Inc. dated 1/31/12, due 2/1/12 in the amount of $126,000,630 (fully collateralized by $115,169,100 U.S. Treasury Notes, 2.75%-3%, due 2/28/17-12/31/17, value $128,523,454) 0.18 126,000,000 126,000,000 RBS Securities, Inc. dated 1/31/12, due 2/1/12 in the amount of $400,002,222 (fully collateralized by $382,854,200 U.S. Treasury Notes, 1.38%-3.13%, due 9/15/12-9/30/18, value $408,003,781) 0.20 400,000,000 400,000,000 Societe Generale dated 1/31/12, due 2/1/12 in the amount of $850,004,722 (fully collateralized by $91,846,600 U.S. Treasury Bonds, 8%, due 11/15/21, value $145,394,369, $181,300,000 U.S. Treasury Inflation Protected Securities, 1.88%-3.63%, due 7/15/19-4/15/28, value $284,695,113 and $425,944,600 U.S. Treasury Notes, 0.25%-2.75%, due 6/30/13-8/31/17, value $436,910,568) 0.20 850,000,000 850,000,000 Societe Generale dated 1/31/12, due 2/1/12 in the amount of $200,001,167 (fully collateralized by $70,294,000 Federal National Mortgage Association, 4.75%, due 11/19/12, value $73,530,336 and $160,029,000 Resolution Funding Corp., 0%, due 1/15/21, value $130,470,043) 0.21 200,000,000 200,000,000 18 Annualized Yield on Date of Principal Dreyfus Government Cash Management (continued) Purchase (%) Amount ($) Value ($) Repurchase Agreements (continued) UBS Securities LLC dated 1/31/12, due 2/1/12 in the amount of $300,001,750 (fully collateralized by $25,020,000 Federal Agricultural Mortgage Corp., 0%-6.71%, due 2/1/12-7/28/14, value $25,023,035, $45,850,000 Federal Home Loan Bank, 0.10%-2.85%, due 1/30/13-1/30/24, value $46,000,396, $79,796,000 Federal Home Loan Mortgage Corp., 0%-3.25%, due 9/12/14-12/22/26, value $79,843,622, $73,222,000 Federal National Mortgage Association, 0.50%-1.25%, due 10/9/15-12/28/16, value $73,320,450, $89,286,000 Resolution Funding Corp., 0%, due 10/15/16-1/15/20, value $81,038,145 and $1,060,000 Student Loan Marketing Association, 0%, due 10/3/22, value $774,616) 0.21 300,000,000 300,000,000 Total Repurchase Agreements (cost $10,371,000,000) Total Investments (cost $21,068,023,841) % Cash and Receivables (Net) .0 % Net Assets % a Variable rate security—interest rate subject to periodic change. b The Federal Housing Finance Agency (“FHFA”) placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. Portfolio Summary (Unaudited) † Value (%) Value (%) Repurchase Agreements 49.2 Federal Home Loan Mortgage Corp 3.1 Federal Home Loan Bank 19.7 U.S. Treasury Notes 2.0 Federal National Mortgage Association 17.6 Federal Farm Credit Bank .8 U.S. Treasury Bills 7.6 † Based on net assets. See notes to financial statements. The Funds 19 STATEMENT OF INVESTMENTS January 31, 2012 Annualized Yield on Date of Principal Dreyfus Government Prime Cash Management Purchase (%) Amount ($) Value ($) U.S. Government Agencies—54.6% Federal Farm Credit Bank: 2/6/12 0.44 75,000,000 a 74,999,051 2/23/12 0.29 74,500,000 a 74,492,887 5/14/12 0.05 77,478,000 77,467,775 5/24/12 0.31 50,000,000 a 49,998,430 5/30/12 0.04 50,000,000 49,993,389 7/25/12 0.33 225,000,000 a 224,978,178 8/17/12 0.32 82,500,000 a 82,536,111 Federal Home Loan Bank: 2/1/12 0.03 4,000,000 4,000,000 2/3/12 0.01 200,000,000 199,999,889 2/10/12 0.03 300,000,000 299,997,750 2/15/12 0.03 25,000,000 24,999,757 2/17/12 0.02 233,532,000 233,529,537 2/22/12 0.03 193,837,000 193,833,498 2/29/12 0.01 85,900,000 85,899,332 3/14/12 0.03 310,000,000 309,988,555 4/25/12 0.08 25,000,000 24,995,333 5/2/12 0.08 100,000,000 99,981,042 5/8/12 0.06 25,848,000 25,843,821 5/9/12 0.08 146,000,000 145,970,192 5/18/12 0.14 50,000,000 50,144,159 7/18/12 0.08 338,000,000 337,881,700 Total U.S. Government Agencies (cost $2,671,530,386) U.S. Treasury Bills—20.7% 3/15/12 0.00 250,000,000 250,000,000 3/22/12 0.002 259,265,000 259,264,100 3/29/12 0.02 185,000,000 184,994,894 4/5/12 0.01 210,000,000 209,997,689 4/26/12 0.04 111,000,000 110,990,827 Total U.S. Treasury Bills (cost $1,015,247,510) 20 Annualized Yield on Date of Principal Dreyfus Government Prime Cash Management (continued) Purchase (%) Amount ($) Value ($) U.S. Treasury Notes—24.2% 2/15/12 0.03 275,000,000 275,141,139 3/15/12 0.03 320,000,000 320,508,836 4/2/12 0.05 60,000,000 60,092,055 4/2/12 0.06 474,000,000 477,407,806 6/15/12 0.22 50,000,000 50,303,189 Total U.S. Treasury Notes (cost $1,183,453,025) Total Investments (cost $4,870,230,921) % Cash and Receivables (Net) .5 % Net Assets % a Variable rate security—interest rate subject to periodic change. Portfolio Summary (Unaudited) † Value (%) Value (%) Federal Home Loan Bank 41.6 Federal Farm Credit Bank 13.0 U.S. Treasury Notes 24.2 U.S. Treasury Bills 20.7 † Based on net assets. See notes to financial statements. The Funds 21 STATEMENT OF INVESTMENTS January 31, 2012 Annualized Yield on Date of Principal Dreyfus Treasury & Agency Cash Management Purchase (%) Amount ($) Value ($) U.S. Treasury Bills—12.7% 2/2/12 0.00 70,000,000 70,000,000 2/9/12 0.02 36,000,000 35,999,860 2/16/12 0.02 200,000,000 199,998,542 2/23/12 0.01 450,000,000 449,996,181 3/1/12 0.00 500,000,000 500,000,000 3/22/12 0.003 792,000,000 791,996,757 3/29/12 0.002 388,000,000 387,998,860 4/5/12 0.03 148,000,000 147,992,107 Total U.S. Treasury Bills (cost $2,583,982,307) U.S. Treasury Notes—28.7% 2/15/12 0.03 175,000,000 175,089,487 2/15/12 0.19 275,000,000 275,488,886 2/29/12 0.01 100,000,000 100,066,448 2/29/12 0.07 464,000,000 465,623,607 3/15/12 0.12 400,000,000 400,589,446 4/2/12 0.05 825,000,000 826,288,314 4/30/12 0.02 84,000,000 84,919,984 4/30/12 0.18 285,000,000 285,570,831 5/15/12 0.23 500,000,000 501,622,701 5/31/12 0.05 30,000,000 30,462,294 5/31/12 0.08 500,000,000 501,095,082 6/15/12 0.10 1,400,000,000 1,409,167,710 7/16/12 0.06 80,000,000 80,526,175 7/31/12 0.06 300,000,000 300,834,809 8/15/12 0.09 150,000,000 151,326,905 10/1/12 0.10 250,000,000 250,438,983 Total U.S. Treasury Notes (cost $5,839,111,662) Repurchase Agreements—58.4% ABN AMRO Bank N.V. dated 1/31/12, due 2/1/12 in the amount of $1,850,009,250 (fully collateralized by $37,000,000 U.S. Treasury Bills, due 2/23/12-4/5/12, value $36,997,216, $211,136,300 U.S. Treasury Bonds, 3.50%-7.25%, due 5/15/16-2/15/41, value $280,606,834, $270,300,000 U.S. Treasury Inflation Protected Securities, 0.63%-2.13%, due 4/15/12-7/15/21, value $330,567,792 and $1,147,282,000 U.S. Treasury Notes, 0.38%-4.75%, due 4/15/12-11/15/21, value $1,238,828,250) 0.18 1,850,000,000 1,850,000,000 Barclays Capital, Inc. dated 1/31/12, due 2/1/12 in the amount of $176,000,880 (fully collateralized by $172,771,600 U.S. Treasury Notes, 1.50%, due 7/31/16, value $179,520,059) 0.18 176,000,000 176,000,000 22 Annualized Yield on Date of Principal Dreyfus Treasury & Agency Cash Management (continued) Purchase (%) Amount ($) Value ($) Repurchase Agreements (continued) Barclays Capital, Inc. dated 1/31/12, due 2/1/12 in the amount of $1,000,005,000 (fully collateralized by $772,559,000 U.S. Treasury Bonds, 4.50%, due 8/15/39, value $1,035,957,630) 0.18 1,000,000,000 1,000,000,000 Credit Agricole CIB dated 1/31/12, due 2/1/12 in the amount of $625,003,125 (fully collateralized by $270,195,100 U.S. Treasury Inflation Protected Securities, 3.38%, due 4/15/32, value $546,275,593 and $82,603,000 U.S. Treasury Notes, 2.75%, due 12/31/17, value $91,224,443) 0.18 625,000,000 625,000,000 Credit Suisse Securities LLC dated 1/31/12, due 2/1/12 in the amount of $900,004,500 (fully collateralized by $1,543,218,875 U.S. Treasury Strips, due 2/15/12-2/15/41, value $918,001,481) 0.18 900,000,000 900,000,000 Deutsche Bank Securities Inc. dated 1/31/12, due 2/1/12 in the amount of $50,000,278 (fully collateralized by $50,068,500 U.S. Treasury Notes, 2%, due 11/15/21, value $51,000,063) 0.20 50,000,000 50,000,000 HSBC USA Inc. dated 1/31/12, due 2/1/12 in the amount of $530,002,503 (fully collateralized by $1,240,884,000 U.S. Treasury Strips, due 2/15/12-2/15/41, value $540,600,965) 0.17 530,000,000 530,000,000 Merrill Lynch & Co. Inc. dated 1/31/12, due 2/1/12 in the amount of $70,000,331 (fully collateralized by $63,447,100 U.S. Treasury Notes, 3.25%, due 12/31/16, value $71,400,058) 0.17 70,000,000 70,000,000 RBC Capital Markets dated 1/31/12, due 2/1/12 in the amount of $1,050,003,792 (fully collateralized by $93,680,019 Government National Mortgage Association, 1.63%-6%, due 9/20/33-3/15/39, value $36,900,011, $239,030,400 U.S. Treasury Inflation Protected Securities, 0.13%-2.38%, due 7/15/14-1/15/25, value $314,142,060, $427,808,400 U.S. Treasury Notes, 0.88%, due 1/31/17, value $430,815,893 and $384,154,900 U.S. Treasury Strips, due 8/15/12-8/15/39, value $289,142,036) 0.13 1,050,000,000 1,050,000,000 RBS Securities, Inc. dated 1/31/12, due 2/1/12 in the amount of $1,750,008,750 (fully collateralized by $205,236,100 U.S. Treasury Bonds, 3.75%-4.50%, due 5/15/38-8/15/41, value $256,316,340 and $1,450,054,021 U.S. Treasury Notes, 0.50%-5.13%, due 3/31/12-8/15/20, value $1,528,686,973) 0.18 1,750,000,000 1,750,000,000 SG Americas Securities, LLC dated 1/31/12, due 2/1/12 in the amount of $1,400,007,778 (fully collateralized by $187,323,000 U.S. Treasury Bills, due 2/9/12-1/10/13, value $187,209,985, $84,878,600 U.S. Treasury Bonds, 3.50%-8.75%, due 8/15/19-5/15/41, value $118,082,227, $59,000,000 U.S. Treasury Inflation Protected Securities, 0.13%-2.38%, due 4/15/12-1/15/25, value $66,047,983, $972,749,100 U.S. Treasury Notes, 0.13%-5.13%, due 2/15/12-8/15/21, value $1,037,498,686 and $33,187,000 U.S. Treasury Strips, due 5/15/22-11/15/30, value $19,161,176) 0.20 1,400,000,000 1,400,000,000 The Funds 23 STATEMENT OF INVESTMENTS (continued) Annualized Yield on Date of Principal Dreyfus Treasury & Agency Cash Management (continued) Purchase (%) Amount ($) Value ($) Repurchase Agreements (continued) Societe Generale dated 1/31/12, due 2/1/12 in the amount of $750,004,167 (fully collateralized by $352,576,000 U.S. Treasury Bonds, 4.38%-7.25%, due 8/15/22-5/15/41, value $496,897,765, $228,000,000 U.S. Treasury Notes, 0.63%, due 1/31/13, value $229,068,864 and $40,344,200 U.S. Treasury Strips, due 11/15/16, value $39,033,417) 0.20 750,000,000 750,000,000 TD Securities (USA) LLC dated 1/31/12, due 2/1/12 in the amount of $1,350,006,375 (fully collateralized by $776,502,200 U.S. Treasury Inflation Protected Securities, 2.13%-3.88%, due 4/15/29-2/15/41, value $1,377,000,097) 0.17 1,350,000,000 1,350,000,000 UBS Securities LLC dated 1/31/12, due 2/1/12 in the amount of $350,001,944 (fully collateralized by $214,035,800 U.S. Treasury Inflation Protected Securities, 2%-2.13%, due 1/15/14-2/15/41, value $299,163,506 and $55,677,900 U.S. Treasury Notes, 1.75%, due 3/31/14, value $57,836,596) 0.20 350,000,000 350,000,000 Total Repurchase Agreements (cost $11,851,000,000) Total Investments (cost $20,274,093,969) % Cash and Receivables (Net) .2 % Net Assets % Portfolio Summary (Unaudited) † Value (%) Value (%) Repurchase Agreements 58.4 U.S. Treasury Bills 12.7 U.S. Treasury Notes 28.7 † Based on net assets. See notes to financial statements. 24 STATEMENT OF INVESTMENTS January 31, 2012 Annualized Yield on Date of Principal Dreyfus Treasury Prime Cash Management Purchase (%) Amount ($) Value ($) U.S. Treasury Bills—75.8% 2/2/12 0.00 553,375,000 553,374,998 2/9/12 0.00 1,624,900,000 1,624,898,435 2/16/12 0.01 2,332,022,000 2,332,013,656 2/23/12 0.01 2,288,000,000 2,287,984,291 3/1/12 0.02 935,000,000 934,982,046 3/8/12 0.01 1,588,000,000 1,587,986,180 3/15/12 0.01 1,039,000,000 1,038,988,927 3/22/12 0.003 1,207,000,000 1,206,994,597 3/29/12 0.02 1,572,000,000 1,571,959,954 4/5/12 0.01 892,545,000 892,524,323 4/12/12 0.03 1,027,000,000 1,026,956,148 4/19/12 0.03 1,880,000,000 1,879,876,717 4/26/12 0.04 891,000,000 890,912,786 5/3/12 0.05 605,000,000 604,922,239 5/10/12 0.02 300,000,000 299,983,500 5/17/12 0.04 430,000,000 429,949,356 5/24/12 0.05 400,000,000 399,943,500 6/21/12 0.04 55,000,000 54,991,383 7/5/12 0.06 500,000,000 499,868,144 Total U.S. Treasury Bills (cost $20,119,111,180) U.S. Treasury Notes—26.6% 2/15/12 0.02 287,000,000 287,529,983 2/15/12 0.05 1,300,000,000 1,300,656,999 2/29/12 0.01 122,000,000 122,433,411 2/29/12 0.03 2,316,000,000 2,317,500,751 3/15/12 0.03 426,000,000 426,678,983 4/2/12 0.04 1,062,000,000 1,063,673,854 4/2/12 0.04 122,000,000 122,893,838 The Funds 25 STATEMENT OF INVESTMENTS (continued) Annualized Yield on Date of Principal Dreyfus Treasury Prime Cash Management (continued) Purchase (%) Amount ($) Value ($) U.S. Treasury Notes (continued) 4/16/12 0.07 200,000,000 200,528,995 4/30/12 0.01 200,000,000 200,482,233 4/30/12 0.06 477,528,000 482,712,305 5/31/12 0.07 313,000,000 317,802,321 7/2/12 0.06 100,000,000 101,987,039 7/16/12 0.08 100,000,000 100,648,437 Total U.S. Treasury Notes (cost $7,045,529,149) Total Investments (cost $27,164,640,329) % Liabilities, Less Cash and Receivables %) ) Net Assets % Portfolio Summary (Unaudited) † Value (%) Value (%) U.S. Treasury Bills 75.8 U.S. Treasury Notes 26.6 † Based on net assets. See notes to financial statements. 26 STATEMENT OF INVESTMENTS January 31, 2012 Coupon Maturity Principal Dreyfus Municipal Cash Management Plus Rate (%) Date Amount ($) Value ($) Short-Term Investments—100.0% Arizona—1.0% Maricopa County Industrial Development Authority, MFHR (San Clemente Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.11 2/7/12 1,010,000 a 1,010,000 Maricopa County Industrial Development Authority, MFHR, Refunding (San Clemente Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.09 2/7/12 7,600,000 a 7,600,000 California—4.4% California Pollution Control Financing Authority, SWDR (Rainbow Disposal Company Inc. Project) (LOC; Union Bank NA) 0.15 2/7/12 17,815,000 a 17,815,000 California Statewide Communities Development Authority, MFHR (P-FLOATS Series MT-381) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.28 2/7/12 13,995,000 a,b,c 13,995,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.23 3/27/12 5,000,000 5,000,000 Colorado—6.5% Colorado, Education Loan Program Revenue, TRAN 2.00 6/29/12 7,000,000 7,053,205 Colorado Housing and Finance Authority, EDR (Popiel Properties, LLC Project) (LOC; Wells Fargo Bank) 0.28 2/7/12 2,560,000 a 2,560,000 Colorado Housing and Finance Authority, EDR (Wanco, Inc. Project) (LOC; U.S. Bank NA) 0.28 2/7/12 2,235,000 a 2,235,000 Colorado Housing and Finance Authority, SFMR (Liquidity Facility; Royal Bank of Canada) 0.09 2/7/12 13,500,000 a 13,500,000 JPMorgan Chase Putters/Drivers Trust (Colorado, General Fund TRAN) (Liquidity Facility; JPMorgan Chase Bank) 0.08 2/1/12 14,500,000 a,b,c 14,500,000 RBC Municipal Products Inc. Trust (Denver City and County, Aviation Airport System Revenue) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.11 2/7/12 15,000,000 a,b,c 15,000,000 Florida—4.0% Broward County Housing Finance Authority, MFHR (Cypress Grove Apartments Project) (LOC; FNMA) 0.12 2/7/12 13,230,000 a 13,230,000 Florida Local Government Finance Commission, Pooled Loan Program Revenue, CP (LOC; JPMorgan Chase Bank) 0.09 2/3/12 7,000,000 7,000,000 Greater Orlando Aviation Authority, Airport Facility Revenue (FlightSafety International Inc. Project) (Insured; Berkshire Hathaway Assurance Corporation) 0.07 2/7/12 6,105,000 a 6,105,000 Palm Beach County, Revenue, Refunding (Pine Crest Preparatory School, Inc. Project) (LOC; Bank of America) 0.13 2/7/12 7,565,000 a 7,565,000 Georgia—3.2% Atlanta, Airport Revenue, CP (LOC; Wells Fargo Bank) 0.20 2/7/12 20,000,000 20,000,000 Georgia, GO Notes 5.00 9/1/12 1,500,000 1,541,576 Georgia Municipal Gas Authority, Gas Revenue (Gas Portfolio III Project) 2.00 11/13/12 5,400,000 5,469,312 The Funds 27 STATEMENT OF INVESTMENTS (continued) Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Illinois—.8% Illinois Toll Highway Authority, Toll Highway Senior Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; JPMorgan Chase Bank) 0.10 2/7/12 6,500,000 a 6,500,000 Indiana—3.6% Elkhart County, EDR (Four Seasons Manufacturing Project) (LOC; National City Bank) 0.12 2/7/12 2,750,000 a 2,750,000 Fort Wayne, EDR (Park Center Project) (LOC; National City Bank) 0.11 2/7/12 1,975,000 a 1,975,000 Indiana Bond Bank, Advance Funding Program Notes 1.25 1/3/13 2,950,000 2,974,318 Indiana Finance Authority, EDR (JRL Leasing, Inc. and LaSarre Co., LLC Project) (LOC; National City Bank) 0.12 2/7/12 3,000,000 a 3,000,000 Indiana Health Facility Financing Authority, Hospital Improvement Revenue, Refunding (Community Hospitals Projects) (P-FLOATS Series MT-662) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.39 2/7/12 20,000,000 a,b,c 20,000,000 Kansas—1.0% Kansas Development Finance Authority, MFHR (Tree House Apartments) (LOC; U.S. Bank NA) 0.11 2/7/12 8,270,000 a 8,270,000 Kentucky—.9% Jefferson County, Retirement Home Revenue (Nazareth Literary and Benevolent Institution Project) (LOC; JPMorgan Chase Bank) 0.16 2/7/12 7,965,000 a 7,965,000 Louisiana—2.7% Ascension Parish, Revenue, CP (BASF SE) 0.36 2/10/12 5,000,000 5,000,000 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Nicholls State University Student Housing/Nicholls State University Facilities Corporation Project) (Insured; Assured Guaranty Municipal Corp. and LOC; FHLB) 0.18 2/7/12 10,000,000 a 10,000,000 Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.05 2/1/12 7,500,000 a 7,500,000 Maryland—1.7% Anne Arundel County, EDR (Atlas Container Corporation Project) (LOC; M&T Trust) 0.19 2/7/12 6,075,000 a 6,075,000 Baltimore County Revenue Authority, Golf System Revenue (LOC; M&T Trust) 0.11 2/7/12 5,440,000 a 5,440,000 Frederick County, Revenue (Homewood, Inc. Facility) (LOC; M&T Trust) 0.08 2/7/12 2,500,000 a 2,500,000 Massachusetts—2.8% Beverly, GO Notes, BAN 1.00 2/22/12 3,700,000 3,701,573 Massachusetts Development Finance Agency, Multifamily Revenue (Kennedy Lofts Project) (P-FLOATS Series MT-319) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.28 2/7/12 15,440,000 a,b,c 15,440,000 Northampton, GO Notes, BAN 1.50 2/10/12 4,000,000 4,000,827 28 Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Michigan—2.8% Michigan Finance Authority, Unemployment Obligation Assessment Revenue (LOC; Citibank NA) 0.11 2/7/12 20,000,000 a 20,000,000 Pittsfield Township Economic Development Corporation, LOR, Refunding (Arbor Project) (LOC; Comerica Bank) 0.13 2/7/12 3,795,000 a 3,795,000 Minnesota—2.0% Minneapolis and Saint Paul Housing and Redevelopment Authority, Health Care Facilities Revenue (Children’s Hospitals and Clinics) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; U.S. Bank NA) 0.06 2/1/12 4,800,000 a 4,800,000 Minnesota Housing Finance Agency, Residential Housing Finance Revenue (Liquidity Facility; FHLB) 0.10 2/7/12 7,000,000 a 7,000,000 University of Minnesota, CP 0.08 2/8/12 5,000,000 5,000,000 Mississippi—2.5% Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Chevron U.S.A. Inc. Project) 0.04 2/1/12 21,115,000 a 21,115,000 Missouri—1.4% Missouri Development Finance Board, LR, CP (LOC; U.S. Bank NA) 0.10 2/28/12 12,000,000 12,000,000 Nevada—2.6% Las Vegas Valley Water District, CP (Liquidity Facility; JPMorgan Chase Bank) 0.18 2/14/12 17,000,000 17,000,000 Las Vegas Valley Water District, CP (LOC; Wells Fargo Bank) 0.18 2/9/12 5,000,000 5,000,000 New Hampshire—.6% New Hampshire Health and Education Facilities Authority, Revenue (Kimball Union Academy) (LOC; RBS Citizens NA) 0.13 2/7/12 4,900,000 a 4,900,000 New Jersey—.7% Woodbridge Township Board of Education, Temporary Notes 1.00 2/6/13 6,100,000 6,130,256 New York—6.1% Dutchess County Industrial Development Agency, Civic Facility Revenue (Arbor Ridge at Brookmeade Project) (LOC; M&T Trust) 0.13 2/7/12 10,530,000 a 10,530,000 Erie County Fiscal Stability Authority, Revenue, BAN 1.50 7/31/12 10,000,000 10,056,842 Harborfields Central School District of Greenlawn, GO Notes, TAN 1.00 6/22/12 5,000,000 5,011,786 New York City Housing Development Corporation, MFMR (1405 Fifth Avenue Apartments) (LOC; Citibank NA) 0.10 2/7/12 9,500,000 a 9,500,000 New York State Housing Finance Agency, Housing Revenue (25 Washington Street) (LOC; M&T Trust) 0.11 2/7/12 7,800,000 a 7,800,000 New York State Thruway Authority, General Revenue, BAN 2.00 7/12/12 8,700,000 8,763,288 North Carolina—.4% North Carolina Capital Facilities Finance Agency, Educational Facilities Revenue (The Raleigh School Project) (LOC; Branch Banking and Trust Co.) 0.07 2/7/12 3,500,000 a 3,500,000 The Funds 29 STATEMENT OF INVESTMENTS (continued) Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Ohio—3.1% Hamilton County, Hospital Facilities Revenue (University Hospital) (P-FLOATS Series MT-640) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.49 2/7/12 21,155,000 a,b,c 21,155,000 Lorain County, IDR (Cutting Dynamics, Inc. Project) (LOC; National City Bank) 0.13 2/7/12 1,790,000 a 1,790,000 Union Township, GO Notes, BAN (Various Purpose) 1.13 9/12/12 3,000,000 3,008,653 Oklahoma—.5% Oklahoma Water Resources Board, State Loan Program Revenue (Liquidity Facility; State Street Bank and Trust Co.) 0.50 2/3/12 4,400,000 4,400,000 Pennsylvania—9.0% Allegheny County, GO Notes, TRAN 2.00 7/16/12 10,800,000 10,887,560 Blair County Industrial Development Authority, Revenue (Hollidaysburg Area YMCA Project) (LOC; Citizens Bank of Pennsylvania) 0.25 2/7/12 2,820,000 a 2,820,000 Chester County Health and Education Facilities Authority, Mortgage Revenue (Tel Hai Obligated Group Project) (LOC; M&T Trust) 0.07 2/7/12 10,045,000 a 10,045,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.06 2/7/12 14,700,000 a 14,700,000 Horizon Hospital System Authority, Senior Health and Housing Facilities Revenue (Saint Paul Homes Project) (LOC; M&T Trust) 0.13 2/7/12 7,195,000 a 7,195,000 Pennsylvania Economic Development Financing Authority, Revenue (Evergreen Community Power Facility) (LOC; M&T Trust) 0.23 2/7/12 16,000,000 a 16,000,000 Philadelphia Authority for Industrial Development, Revenue (The Pennsylvania School for the Deaf) (LOC; Citizens Bank of Pennsylvania) 0.25 2/7/12 2,400,000 a 2,400,000 RBC Municipal Products Inc. Trust (Allegheny County Hospital Development Authority, Revenue (University of Pittsburgh Medical Center)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.08 2/7/12 7,000,000 a,b,c 7,000,000 Union County Industrial Development Authority, Revenue (Stabler Companies Inc. Project) (LOC; M&T Trust) 0.23 2/7/12 4,675,000 a 4,675,000 South Carolina—3.0% Charleston County School District, GO Notes, TAN 2.50 4/1/12 8,000,000 8,030,470 South Carolina Association of Governmental Organizations, COP 1.50 4/13/12 11,200,000 11,227,846 Spartanburg County School District Number 002, GO Notes 3.00 4/1/12 5,600,000 5,625,023 Tennessee—2.1% Cleveland Health and Educational Facilities Board, Revenue (Lee University Project) (LOC; Branch Banking and Trust Co.) 0.07 2/7/12 3,000,000 a 3,000,000 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue, Refunding (Belmont University Project) (LOC; FHLB) 0.06 2/7/12 6,100,000 a 6,100,000 Shelby County Health Educational and Housing Facility Board, Educational Facilities Revenue (Rhodes College) (LOC; Bank of America) 0.10 2/7/12 8,520,000 a 8,520,000 30 Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Texas—22.7% Calhoun Port Authority, Environmental Facilities Revenue (Formosa Plastics Corporation, Texas Project) (LOC; Bank of America) 0.11 2/7/12 10,000,000 a 10,000,000 DeSoto Industrial Development Authority, IDR, Refunding (National Service Industries Inc. Project) (LOC; Wells Fargo Bank) 0.17 2/7/12 3,660,000 a 3,660,000 El Paso Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; JPMorgan Chase Bank and LOC; Permanent School Fund Guarantee Program) 0.20 3/7/12 13,000,000 13,000,000 Harris County, GO Notes, TAN 1.50 2/29/12 14,900,000 14,915,326 Harris County Health Facilities Development Corporation, HR (Baylor College of Medicine) (LOC; Wells Fargo Bank) 0.06 2/1/12 2,805,000 a 2,805,000 Harris County Health Facilities Development Corporation, Revenue, Refunding (The Methodist Hospital System) 0.04 2/1/12 3,000,000 a 3,000,000 Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, L.L.C. Project) (LOC; Branch Banking and Trust Co.) 0.35 2/28/12 2,000,000 2,000,000 Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, L.L.C. Project) (LOC; Branch Banking and Trust Co.) 0.50 3/29/12 17,300,000 17,300,000 North Texas Higher Education Authority, Inc., Student Loan Revenue (LOC: Bank of America and Lloyds TSB Bank LLC) 0.17 2/7/12 18,000,000 a 18,000,000 Port of Port Arthur Navigation District, Revenue, CP (BASF SE) 0.36 2/10/12 5,000,000 5,000,000 RBC Municipal Products Inc. Trust (Harris County Health Facilities Development Corporation, HR, Refunding (Memorial Hermann Healthcare System)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.08 2/7/12 5,000,000 a,b,c 5,000,000 Texas, GO Notes (Veterans’ Housing Assistance Program) (Liquidity Facility; State Street Bank and Trust Co.) 0.09 2/7/12 16,000,000 a 16,000,000 Texas Department of Housing and Community Affairs, SFMR 0.08 2/7/12 24,350,000 a 24,350,000 Texas Municipal Power Agency, Revenue, CP (LOC: Bank of America and JPMorgan Chase Bank) 0.12 2/21/12 12,900,000 12,900,000 Texas Municipal Power Agency, Revenue, CP (LOC: Bank of America and JPMorgan Chase Bank) 0.12 3/12/12 10,000,000 10,000,000 Texas Public Finance Authority, CP (Liquidity Facility; Wells Fargo Bank) 0.10 3/6/12 12,000,000 12,000,000 Texas Public Finance Authority, Revenue, CP (Liquidity Facility; Barclays Bank PLC) 0.10 2/1/12 15,000,000 15,000,000 Wells Fargo Stage Trust (Klein Independent School District, Unlimited Tax Schoolhouse Bonds) (Liquidity Facility; Wells Fargo Bank and LOC; Permanent School Fund Guarantee Program) 0.08 2/7/12 5,000,000 a,b,c 5,000,000 Utah—1.6% Murray City, HR (Intermountain Health Care Health Services, Inc.) 0.04 2/1/12 3,500,000 a 3,500,000 Utah State Board of Regents, Student Loan Revenue (LOC; Royal Bank of Canada) 0.10 2/7/12 10,000,000 a 10,000,000 The Funds 31 STATEMENT OF INVESTMENTS (continued) Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Vermont—1.1% Vermont Economic Development Authority, Revenue, CP (Economic Development Capital Program) (LOC; JPMorgan Chase Bank) 0.17 2/7/12 9,100,000 9,100,000 Virginia—1.6% Lynchburg Redevelopment and Housing Authority, Housing Revenue (KHM Properties-Lynchburg, LLC Project) (LOC; M&T Trust) 0.18 2/7/12 13,520,000 a 13,520,000 Washington—2.9% Pierce County Economic Development Corporation, Industrial Revenue (SeaTac Packaging Project) (LOC; HSBC Bank USA) 0.15 2/7/12 4,555,000 a 4,555,000 Wells Fargo Stage Trust (Washington Health Care Facilities Authority, Revenue (PeaceHealth)) (Liquidity Facility; Wells Fargo Bank and LOC; Wells Fargo Bank) 0.08 2/7/12 19,995,000 a,b,c 19,995,000 Wisconsin—.7% Wisconsin Health and Educational Facilities Authority, Revenue (Mequon Jewish Campus, Inc. Project) (LOC; JPMorgan Chase Bank) 0.13 2/7/12 6,145,000 a 6,145,000 Total Investments (cost $841,497,861) % Liabilities, Less Cash and Receivables %) ) Net Assets % See footnotes on page 52. See notes to financial statements. 32 STATEMENT OF INVESTMENTS January 31, 2012 Dreyfus New York Coupon Maturity Principal Municipal Cash Management Rate (%) Date Amount ($) Value ($) Short-Term Investments—99.4% New York—94.4% Addison Central School District, GO Notes, BAN 1.50 6/15/12 3,500,000 3,510,306 Albany County, GO Notes, TAN 1.00 5/10/12 8,700,000 8,716,033 Albany Industrial Development Agency, Civic Facility Revenue (Albany Medical Center Hospital Project) (LOC; Bank of America) 0.10 2/7/12 2,500,000 a 2,500,000 Brewster Central School District, GO Notes, BAN 1.00 2/14/12 8,000,000 8,001,890 Chautauqua County Industrial Development Agency, Civic Facility Revenue (Gerry Homes Project) (LOC; HSBC Bank USA) 0.40 2/7/12 10,740,000 a 10,740,000 Chemung County Industrial Development Agency, IDR (MMARS 2nd Program) (Trayer Products, Inc. Project) (LOC; HSBC Bank USA) 0.40 2/7/12 555,000 a 555,000 Columbia County Capital Resource Corporation, Civic Facility Revenue (The Columbia Memorial Hospital Project) (LOC; HSBC Bank USA) 0.06 2/7/12 6,945,000 a 6,945,000 Columbia County Industrial Development Agency, Civic Facility Revenue (The Columbia Memorial Hospital Project) (LOC; HSBC Bank USA) 0.06 2/7/12 5,030,000 a 5,030,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Anderson Foundation for Autism, Inc. Project) (LOC; M&T Trust) 0.13 2/7/12 7,105,000 a 7,105,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Anderson Foundation for Autism, Inc. Project) (LOC; M&T Trust) 0.13 2/7/12 8,500,000 a 8,500,000 Erie County Fiscal Stability Authority, Revenue, BAN 1.50 7/31/12 6,500,000 6,536,948 Erie County Industrial Development Agency, IDR (Hydro-Air Components Inc. Project) (LOC; HSBC Bank USA) 0.15 2/7/12 2,600,000 a 2,600,000 Harborfields Central School District of Greenlawn, GO Notes, TAN 1.00 6/22/12 8,000,000 8,018,857 Herkimer County Industrial Development Agency, IDR (F.E. Hale Manufacturing Company Facility) (LOC; HSBC Bank USA) 0.40 2/7/12 1,610,000 a 1,610,000 JPMorgan Chase Putters/Drivers Trust (New York State Dormitory Authority, State Personal Income Tax Revenue (Education)) (Liquidity Facility; JPMorgan Chase Bank) 0.08 2/7/12 8,000,000 a,b,c 8,000,000 Lancaster Industrial Development Agency, IDR (Sealing Devices Inc. Project) (LOC; HSBC Bank USA) 0.15 2/7/12 2,080,000 a 2,080,000 Medina Central School District, GO Notes, BAN 1.50 6/22/12 7,800,000 7,819,474 Metropolitan Transportation Authority, Transportation Revenue, CP (LOC; Citibank NA) 0.08 2/16/12 5,000,000 5,000,000 Metropolitan Transportation Authority, Transportation Revenue, CP (LOC; Citibank NA) 0.11 4/5/12 25,000,000 25,000,000 Monroe County Industrial Development Agency, Civic Facility Revenue (YMCA of Greater Rochester Project) (LOC; M&T Trust) 0.13 2/7/12 2,175,000 a 2,175,000 Monroe County Industrial Development Agency, IDR (Chaney Enterprises, LLC Project) (LOC; M&T Trust) 0.28 2/7/12 1,800,000 a 1,800,000 Monroe County Industrial Development Agency, IDR (Genesee Metal Stampings Inc. Facility) (LOC; HSBC Bank USA) 0.40 2/7/12 160,000 a 160,000 Monroe County Industrial Development Corporation, Revenue (Saint Ann’s Home for the Aged Project) (LOC; HSBC Bank USA) 0.08 2/7/12 8,000,000 a 8,000,000 New York City, GO Notes 5.00 8/1/12 4,680,000 4,792,466 New York City, GO Notes (Citigroup ROCS, Series RR II R-14000X) (Liquidity Facility; Citibank NA) 0.08 2/7/12 1,300,000 a,b,c 1,300,000 The Funds 33 STATEMENT OF INVESTMENTS (continued) Dreyfus New York Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New York (continued) New York City, GO Notes (Liquidity Facility; Bank of Nova Scotia) 0.06 2/7/12 5,000,000 a 5,000,000 New York City, GO Notes (LOC; Bank of America) 0.07 2/1/12 12,000,000 a 12,000,000 New York City, GO Notes (LOC; Bank of America) 0.10 2/7/12 3,000,000 a 3,000,000 New York City, GO Notes (LOC; Mizuho Corporate Bank Ltd.) 0.05 2/7/12 15,000,000 a 15,000,000 New York City Capital Resource Corporation, Recovery Zone Facility Revenue (WytheHotel Project) (LOC; M&T Trust) 0.14 2/7/12 3,800,000 a 3,800,000 New York City Housing Development Corporation, MFHR (Citigroup ROCS, Series RR II R-13100) (Liquidity Facility; Citibank NA) 0.10 2/7/12 8,790,000 a,b,c 8,790,000 New York City Industrial Development Agency, Civic Facility Revenue (Children’s Oncology Society of New York, Inc. Project) (LOC; JPMorgan Chase Bank) 0.08 2/7/12 7,300,000 a 7,300,000 New York City Industrial Development Agency, Civic Facility Revenue (French Institute-Alliance Francaise de New York—Federation of French Alliances in the United States Project) (LOC; M&T Trust) 0.14 2/7/12 3,360,000 a 3,360,000 New York City Industrial Development Agency, Civic Facility Revenue (Jewish Community Center on the Upper West Side, Inc. Project) (LOC; M&T Trust) 0.13 2/7/12 4,800,000 a 4,800,000 New York City Industrial Development Agency, Civic Facility Revenue (Sephardic Community Youth Center, Inc. Project) (LOC; M&T Trust) 0.13 2/7/12 3,100,000 a 3,100,000 New York City Industrial Development Agency, Civic Facility Revenue (Spence-Chapin, Services to Families and Children Project) (LOC; TD Bank) 0.16 2/7/12 5,875,000 a 5,875,000 New York City Industrial Development Agency, Civic Facility Revenue (The Allen-Stevenson School Project) (LOC; JPMorgan Chase Bank) 0.10 2/7/12 7,505,000 a 7,505,000 New York City Industrial Development Agency, Civic Facility Revenue (Village Community School Project) (LOC; TD Bank) 0.20 2/7/12 2,355,000 a 2,355,000 New York City Municipal Water Finance Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 0.16 2/28/12 15,000,000 15,000,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; Mizuho Corporate Bank Ltd.) 0.03 2/1/12 8,500,000 a 8,500,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; Royal Bank of Canada) 0.04 2/7/12 6,000,000 a 6,000,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; Royal Bank of Canada) 0.04 2/7/12 5,000,000 a 5,000,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Bank of America) 0.06 2/7/12 16,000,000 a 16,000,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; California State Teachers Retirement System) 0.04 2/1/12 1,200,000 a 1,200,000 New York City Transitional Finance Authority, Future Tax Secured Senior Revenue, Refunding (LOC; Bank of Tokyo-Mitsubishi UFJ) 0.06 2/1/12 5,000,000 a 5,000,000 New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; Wells Fargo Bank) 0.03 2/1/12 1,345,000 a 1,345,000 New York State GO Notes, Refunding 3.00 2/1/12 1,000,000 1,000,000 34 Dreyfus New York Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New York (continued) New York State Dormitory Authority, Insured Revenue (The Culinary Institute of America) (LOC; TD Bank) 0.05 2/7/12 6,925,000 a 6,925,000 New York State Dormitory Authority, Revenue (Long Island University) (LOC; TD Bank) 0.06 2/7/12 7,000,000 a 7,000,000 New York State Dormitory Authority, Revenue (Long Island University) (LOC; TD Bank) 0.06 2/7/12 2,300,000 a 2,300,000 New York State Dormitory Authority, Revenue (Oxford University Press, Inc.) (LOC; Barclays Bank PLC) 0.03 2/1/12 4,000,000 a 4,000,000 New York State Dormitory Authority, Revenue (The College of New Rochelle) (LOC; RBS Citizens NA) 0.19 2/7/12 4,000,000 a 4,000,000 New York State Dormitory Authority, Revenue (The Rockefeller University) 0.07 2/7/12 10,175,000 a 10,175,000 New York State Dormitory Authority, Revenue, CP (Cornell University) 0.14 6/6/12 6,500,000 6,500,000 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 3.00 2/15/12 1,150,000 1,151,213 New York State Energy Research and Development Authority, Facilities Revenue (Consolidated Edison Company of New York, Inc. Project) (LOC; Mizuho Corporate Bank Ltd.) 0.06 2/7/12 12,800,000 a 12,800,000 New York State Housing Finance Agency, Housing Revenue (2180 Broadway Housing Project) (LOC; Wells Fargo Bank) 0.06 2/7/12 24,100,000 a 24,100,000 New York State Housing Finance Agency, Housing Revenue (350 West 37th Street) (LOC; Wells Fargo Bank) 0.07 2/7/12 9,000,000 a 9,000,000 New York State Housing Finance Agency, Service Contract Revenue, Refunding (LOC; Bank of America) 0.08 2/7/12 4,200,000 a 4,200,000 New York State Mortgage Agency, Homeowner Mortgage Revenue (Liquidity Facility; Bank of America) 0.09 2/7/12 17,700,000 a 17,700,000 New York State Thruway Authority, General Revenue, BAN 2.00 7/12/12 5,000,000 5,036,372 Newark Central School District, GO Notes, BAN 1.50 6/25/12 1,000,000 1,003,763 Onondaga County Industrial Development Agency, IDR (ICM Controls Corporation Project) (LOC; M&T Trust) 0.23 2/7/12 1,985,000 a 1,985,000 Patchogue-Medford Union Free School District, GO Notes, TAN 1.50 6/21/12 5,000,000 5,014,365 Port Authority of New York and New Jersey, CP 0.17 2/23/12 21,015,000 21,015,000 Port Authority of New York and New Jersey, CP 0.09 3/29/12 15,055,000 15,055,000 Port Authority of New York and New Jersey, CP 0.10 5/10/12 15,930,000 15,930,000 Port Authority of New York and New Jersey, Equipment Notes 0.14 2/7/12 10,500,000 a 10,500,000 Putnam County Industrial Development Agency, Civic Facility Revenue (United Cerebral Palsy of Putnam and Southern Dutchess Project) (LOC; TD Bank) 0.05 2/7/12 3,455,000 a 3,455,000 Schenectady Industrial Development Agency, Civic Facility Revenue (Union Graduate College Project) (LOC; M&T Trust) 0.13 2/7/12 5,335,000 a 5,335,000 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) (LOC; California Public Employees Retirement System) 0.07 2/1/12 4,000,000 a 4,000,000 The Funds 35 STATEMENT OF INVESTMENTS (continued) Dreyfus New York Coupon Maturity Principal Municipal Cash Management Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New York (continued) Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) (LOC; California State Teachers Retirement System) 0.05 2/1/12 31,000,000 a 31,000,000 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) (LOC; California State Teachers Retirement System) 0.06 2/7/12 6,850,000 a 6,850,000 Ulster County Industrial Development Agency, IDR (Selux Corporation Project) (LOC; M&T Trust) 0.23 2/7/12 845,000 a 845,000 Wells Fargo Stage Trust (Monroe County Industrial Development Corporation, Revenue (University of Rochester Project)) (Liquidity Facility; Wells Fargo Bank and LOC; Wells Fargo Bank) 0.08 2/7/12 7,515,000 a,b,c 7,515,000 Wells Fargo Stage Trust (New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose)) (Liquidity Facility; Wells Fargo Bank) 0.08 2/7/12 7,770,000 a,b,c 7,770,000 Wells Fargo Stage Trust (New York State Urban Development Corporation, State Personal Income Tax Revenue (General Purpose)) (Liquidity Facility; Wells Fargo Bank) 0.07 2/7/12 8,910,000 a,b,c 8,910,000 Westchester County Industrial Development Agency, Civic Facility Revenue (The Masters School Civic Facility) (LOC; JPMorgan Chase Bank) 0.10 2/7/12 5,400,000 a 5,400,000 Yonkers Industrial Development Agency, MFHR (Main Street Lofts Yonkers LLC Project) (LOC; M&T Trust) 0.22 2/7/12 30,000,000 a 30,000,000 U.S. Related—5.0% Puerto Rico Commonwealth, Public Improvement GO Notes, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; JPMorgan Chase Bank) 0.08 2/7/12 15,000,000 a 15,000,000 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Citigroup ROCS, Series RR II R-11765) (Liquidity Facility; Citibank NA) 0.08 2/7/12 10,000,000 a,b,c 10,000,000 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Citigroup ROCS, Series RR II R-11996X) (Liquidity Facility; Citibank NA) 0.09 2/7/12 6,100,000 a,b,c 6,100,000 Total Investments (cost $614,996,687) % Cash and Receivables (Net) .6 % Net Assets % See footnotes on page 52. See notes to financial statements. 36 STATEMENT OF INVESTMENTS January 31, 2012 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management Rate (%) Date Amount ($) Value ($) Short-Term Investments—100.2% Alabama—3.7% Chatom Industrial Development Board, Gulf Opportunity Zone Revenue (PowerSouth Energy Cooperative Projects) 0.24 2/7/12 15,000,000 a 15,000,000 Columbia Industrial Development Board, PCR, Refunding (Alabama Power Company Project) 0.07 2/1/12 17,500,000 a 17,500,000 Eutaw Industrial Development Board, PCR, Refunding (Alabama Power Company Project) 0.05 2/1/12 9,600,000 a 9,600,000 Mobile Industrial Development Board, PCR (Alabama Power Company Barry Plant Project) 0.08 2/1/12 8,800,000 a 8,800,000 Tuscaloosa County Industrial Development Authority, Gulf Opportunity Zone Revenue (Hunt Refining Project) (LOC; Bank of Nova Scotia) 0.07 2/7/12 15,000,000 a 15,000,000 Tuscaloosa County Industrial Development Authority, Gulf Opportunity Zone Revenue (Hunt Refining Project) (LOC; Bank of Nova Scotia) 0.07 2/7/12 20,000,000 a 20,000,000 Tuscaloosa County Industrial Development Authority, Gulf Opportunity Zone Revenue (Hunt Refining Project) (LOC; JPMorgan Chase Bank) 0.12 2/7/12 10,000,000 a 10,000,000 Alaska—.2% North Slope Borough, GO Notes 2.00 6/30/12 4,550,000 4,581,219 California—2.7% California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.18 3/5/12 13,000,000 13,000,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.23 3/27/12 12,000,000 12,000,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.22 4/5/12 12,500,000 12,500,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.25 5/24/12 15,000,000 15,000,000 Los Angeles Department of Airports, Airport Revenue, CP (LOC: Citibank NA and State Street Bank and Trust Co.) 0.09 2/15/12 17,500,000 17,500,000 Colorado—5.4% Colorado, Education Loan Program Revenue, TRAN 2.00 6/29/12 9,000,000 9,068,407 Denver Urban Renewal Authority, Stapleton Senior Tax Increment Revenue (LOC; U.S. Bank NA) 0.08 2/7/12 9,400,000 a 9,400,000 Jefferson County School District Number R-1, Revenue, TAN 1.50 6/29/12 14,750,000 14,825,121 JPMorgan Chase Putters/Drivers Trust (Colorado, General Fund TRAN) (Liquidity Facility; JPMorgan Chase Bank) 0.08 2/1/12 12,000,000 a,b,c 12,000,000 RBC Municipal Products Inc. Trust (Meridian Village Metropolitan District Number One, Improvement Revenue) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.08 2/7/12 17,600,000 a,b,c 17,600,000 Sheridan Redevelopment Agency, Tax Increment Revenue, Refunding (South Santa Fe Drive Corridor Redevelopment Project) (LOC; JPMorgan Chase Bank) 0.13 2/7/12 10,000,000 a 10,000,000 Southern Ute Indian Tribe of the Southern Ute Indian Reservation, Revenue 0.08 2/7/12 65,300,000 a 65,300,000 Connecticut—.7% Bridgeport, GO Notes, TAN 2.00 2/10/12 18,000,000 18,007,182 The Funds 37 STATEMENT OF INVESTMENTS (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Delaware—1.7% Delaware Health Facilities Authority, Revenue (Christiana Care Health Services) 0.05 2/7/12 8,525,000 a 8,525,000 Delaware Health Facilities Authority, Revenue (Christiana Care Health Services) 0.06 2/7/12 25,000,000 a 25,000,000 Delaware Health Facilities Authority, Revenue, CP (Christiana Care Health Services) 0.11 2/21/12 10,000,000 10,000,000 District of Columbia—2.6% Anacostia Waterfront Corporation, PILOT Revenue (MERLOTS-Series F02) (Liquidity Facility; Wells Fargo Bank and LOC; Wells Fargo Bank) 0.08 2/7/12 46,575,000 a,b,c 46,575,000 District of Columbia, Revenue (American Legacy Foundation Issue) 0.07 2/7/12 14,000,000 a 14,000,000 District of Columbia, Revenue (American Public Health Association Issue) (LOC; Bank of America) 0.25 2/7/12 6,025,000 a 6,025,000 Florida—3.1% Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 0.05 2/7/12 2,500,000 a 2,500,000 Hillsborough County Industrial Development Authority, Revenue (Tampa Metropolitan Area YMCA Project) (LOC; Bank of America) 0.13 2/7/12 10,000,000 a 10,000,000 North Broward Hospital District, Revenue, Refunding (LOC; Wells Fargo Bank) 0.05 2/7/12 45,000,000 a 45,000,000 Sunshine State Governmental Financing Commission, Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.20 2/16/12 12,580,000 12,580,000 Sunshine State Governmental Financing Commission, Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.20 2/17/12 8,510,000 8,510,000 Georgia—1.5% Atlanta, Airport General Revenue, Refunding (Citigroup ROCS, Series RR II R-11893) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Citibank NA) 0.20 2/7/12 10,000,000 a,b,c 10,000,000 Georgia Municipal Gas Authority, Gas Revenue, Refunding (Gas Portfolio III Project) 2.00 5/23/12 11,250,000 11,297,907 Georgia Municipal Gas Authority, Gas Revenue, Refunding (Gas Portfolio III Project) 2.00 11/13/12 12,000,000 12,147,529 Thomasville Hospital Authority, RAC (John D. Archbold Memorial Hospital, Inc. Project) (LOC; Branch Banking and Trust Co.) 0.07 2/7/12 5,040,000 a 5,040,000 Illinois—3.8% Illinois Educational Facilities Authority, Revenue, CP (Pooled Finance Program) (LOC; Northern Trust Company) 0.18 2/14/12 81,200,000 81,200,000 Illinois Finance Authority, IDR (Fitzpatrick Brothers, Inc. Project) (Liquidity Facility; Northern Trust Company) 0.08 2/7/12 4,730,000 a 4,730,000 Illinois Finance Authority, Revenue (Hospice of Northeastern Illinois Project) (LOC; BMO Harris Bank NA) 0.10 2/7/12 3,500,000 a 3,500,000 Illinois Finance Authority, Revenue (Southern Illinois Healthcare Enterprises, Inc.) (LOC; JPMorgan Chase Bank) 0.06 2/7/12 200,000 a 200,000 Illinois Health Facilities Authority, Revenue (Northwestern Memorial Hospital) (Liquidity Facility; Northern Trust Company) 0.06 2/1/12 4,000,000 a 4,000,000 38 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Illinois (continued) Lake County, MFHR (Whispering Oaks Apartments Project) (LOC; FHLMC) 0.06 2/7/12 3,250,000 a 3,250,000 Indiana—1.7% Indiana Bond Bank, Advance Funding Program Notes 1.25 1/3/13 8,000,000 8,065,946 Indiana Finance Authority, HR (Parkview Health System Obligated Group) (LOC; Wells Fargo Bank) 0.05 2/7/12 22,590,000 a 22,590,000 Indiana Finance Authority, Revenue (Ascension Health Senior Credit Group) 0.06 2/7/12 5,000,000 a 5,000,000 Indiana Finance Authority, Revenue, Refunding (Trinity Health Credit Group) 0.04 2/7/12 5,500,000 a 5,500,000 Saint Joseph County, Educational Facilities Revenue (University of Notre Dame Du Lac Project) 3.88 3/1/12 1,700,000 1,704,780 Kentucky—.2% Kentucky Rural Water Finance Corporation, Public Projects Revenue (Flexible Term Program) 1.25 2/1/12 4,000,000 4,000,000 Louisiana—4.1% Louisiana Public Facilities Authority, HR (Touro Infirmary Project) (P-FLOATS Series MT-202) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.39 2/7/12 30,840,000 a,b,c 30,840,000 Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.04 2/7/12 50,000,000 a 50,000,000 Louisiana Public Facilities Authority, Revenue (Tiger Athletic Foundation Project) (LOC; FHLB) 0.08 2/7/12 15,225,000 a 15,225,000 Port of New Orleans Board of Commissioners, Subordinate Lien Revenue, Refunding (LOC; FHLB) 0.08 2/7/12 8,875,000 a 8,875,000 Maine—.4% Maine Finance Authority, Revenue (Waynflete School Issue) (LOC; JPMorgan Chase Bank) 0.08 2/7/12 10,870,000 a 10,870,000 Maryland—3.8% Anne Arundel County, CP (LOC; State Street Bank and Trust Co.) 0.10 3/5/12 26,000,000 26,000,000 Baltimore County Revenue Authority, Golf System Revenue (LOC; M&T Trust) 0.11 2/7/12 2,700,000 a 2,700,000 Frederick County, Revenue (Homewood, Inc. Facility) (LOC; M&T Trust) 0.08 2/7/12 11,350,000 a 11,350,000 Frederick County, Revenue, Refunding (Manekin-Frederick Associates Facility) (LOC; M&T Trust) 0.20 2/7/12 1,880,000 a 1,880,000 Maryland, GO Notes, Refunding (State and Local Facilities Loan) 5.25 2/15/12 4,500,000 4,508,624 Maryland Economic Development Corporation, Revenue (Easter Seals Facility) (LOC; M&T Trust) 0.13 2/7/12 6,525,000 a 6,525,000 Maryland Economic Development Corporation, Revenue (Legal Aid Bureau, Inc. Facility) (LOC; M&T Trust) 0.15 2/7/12 1,825,000 a 1,825,000 Maryland Health and Higher Educational Facilities Authority, Revenue (Charles County Nursing and Rehabilitation Center Issue) (Liquidity Facility; M&T Trust) 0.13 2/7/12 3,635,000 a 3,635,000 The Funds 39 STATEMENT OF INVESTMENTS (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Maryland (continued) Maryland Health and Higher Educational Facilities Authority, Revenue (De Matha Catholic High School Issue) (LOC; Branch Banking and Trust Co.) 0.08 2/7/12 9,505,000 a 9,505,000 Maryland Industrial Development Financing Authority, Recovery Zone Facility Revenue (Wexford Maryland BioPark 3, LLC Facility) (LOC; M&T Trust) 0.13 2/7/12 20,000,000 a 20,000,000 Maryland Stadium Authority, Sports Facilities LR, Refunding (Football Stadium Issue) (Liquidity Facility; Sumitomo Mitsui Banking Corp.) 0.05 2/7/12 10,500,000 a 10,500,000 Massachusetts—.8% Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 0.03 2/7/12 20,200,000 a 20,200,000 Michigan—1.1% Board of Trustees of the Michigan State University, CP 0.08 2/7/12 9,000,000 9,000,000 Board of Trustees of the Michigan State University, CP 0.09 3/12/12 10,000,000 10,000,000 Waterford Charter Township Economic Development Corporation, LOR, Refunding (Canterbury Health Care, Inc. Project) (LOC; FHLB) 0.08 2/7/12 10,065,000 a 10,065,000 Minnesota—1.0% University of Minnesota, CP 0.08 2/8/12 15,000,000 15,000,000 University of Minnesota, CP 0.09 2/13/12 11,000,000 11,000,000 Mississippi—.6% Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Chevron U.S.A. Inc. Project) 0.04 2/1/12 16,500,000 a 16,500,000 Missouri—2.0% Missouri Health and Educational Facilities Authority, Health Facilities Revenue (SSM Health Care) (Liquidity Facility; Citibank NA) 0.08 2/7/12 46,750,000 a 46,750,000 University of Missouri, CP 0.08 3/13/12 3,500,000 3,500,000 Nebraska—1.0% Nebraska Investment Finance Authority, SFHR (Liquidity Facility; FHLB) 0.06 2/7/12 24,700,000 a 24,700,000 Nevada—3.0% Austin Trust (Clark County, GO Bond Bank Bonds) (Liquidity Facility; Bank of America) 0.14 2/7/12 9,770,000 a,b,c 9,770,000 Clark County, Airport System Subordinate Lien Revenue (LOC; Citibank NA) 0.08 2/7/12 8,100,000 a 8,100,000 Las Vegas Valley Water District, CP (Liquidity Facility; JPMorgan Chase Bank) 0.18 2/14/12 40,000,000 40,000,000 Las Vegas Valley Water District, CP (LOC; Wells Fargo Bank) 0.18 2/9/12 20,000,000 20,000,000 New Jersey—.2% Egg Harbor Township, GO Notes, BAN 1.00 9/13/12 5,430,000 5,438,249 New Mexico—.3% Alamogordo, Hospital Improvement Revenue, Refunding (Gerald Champion Regional Medical Center Project) (LOC; Bank of America) 0.12 2/7/12 8,000,000 a 8,000,000 40 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New York—3.9% Metropolitan Transportation Authority, Transportation Revenue, CP (LOC; Citibank NA) 0.11 4/5/12 15,000,000 15,000,000 Nassau County Interim Finance Authority, Sales Tax Secured Revenue (Liquidity Facility; Bank of America) 0.10 2/7/12 15,000,000 a 15,000,000 New York City, GO Notes (LOC; Mizuho Corporate Bank Ltd.) 0.05 2/7/12 17,000,000 a 17,000,000 New York City Municipal Water Finance Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 0.16 2/28/12 20,000,000 20,000,000 New York State Thruway Authority, General Revenue, BAN 2.00 7/12/12 23,000,000 23,167,313 Tompkins County Industrial Development Agency, Civic Facility Revenue (Community Development Properties Ithaca, Inc. Project) (LOC; M&T Trust) 0.18 2/7/12 9,700,000 a 9,700,000 North Carolina—.6% North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Deerfield Episcopal Retirement Community) (LOC; Branch Banking and Trust Co.) 0.07 2/7/12 15,035,000 a 15,035,000 Ohio—1.3% Akron, GO Notes, BAN (Various Purpose) 1.13 11/15/12 10,000,000 10,040,985 Montgomery County, Revenue (Catholic Health Initiatives) (Liquidity Facility; U.S. Bank NA) 0.04 2/7/12 10,000,000 a 10,000,000 Ohio Higher Educational Facility Commission, Revenue, CP (Cleveland Clinic Health System) 0.20 2/16/12 13,000,000 13,000,000 Oregon—.2% Oregon, GO Notes (Veterans’ Welfare Bonds) (Liquidity Facility; Bank of Tokyo-Mitsubishi UFJ) 0.06 2/7/12 5,250,000 a 5,250,000 Pennsylvania—10.9% Allegheny County, GO Notes, TRAN 2.00 7/16/12 33,300,000 33,568,449 Berks County Municipal Authority, Revenue (The Reading Hospital and Medical Center Project) 0.24 8/2/12 4,800,000 4,800,000 Bucks County Industrial Development Authority, Revenue (Pennswood Village Project) (LOC; Bank of America) 0.13 2/7/12 8,400,000 a 8,400,000 Butler County Industrial Development Authority, Revenue, Refunding (Concordia Lutheran Health and Human Care) (LOC; JPMorgan Chase Bank) 0.07 2/7/12 7,200,000 a 7,200,000 Chester County Health and Education Facilities Authority, Mortgage Revenue (Tel Hai Obligated Group Project) (LOC; M&T Trust) 0.07 2/7/12 6,430,000 a 6,430,000 Chester County Industrial Development Authority, Revenue (Archdiocese of Philadelphia) (LOC; PNC Bank NA) 0.06 2/7/12 12,675,000 a 12,675,000 East Hempfield Township Industrial Development Authority, Revenue (The Mennonite Home Project) (LOC; M&T Trust) 0.13 2/7/12 10,745,000 a 10,745,000 East Hempfield Township Industrial Development Authority, Revenue (The Mennonite Home Project) (LOC; M&T Trust) 0.13 2/7/12 5,655,000 a 5,655,000 Emmaus General Authority (Pennsylvania Variable Rate Loan Program) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Wells Fargo Bank) 0.12 2/7/12 49,970,000 a 49,970,000 The Funds 41 STATEMENT OF INVESTMENTS (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Pennsylvania (continued) Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.06 2/7/12 10,000,000 a 10,000,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.06 2/7/12 11,100,000 a 11,100,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.06 2/7/12 12,100,000 a 12,100,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.06 2/7/12 10,000,000 a 10,000,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.06 2/7/12 9,300,000 a 9,300,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.06 2/7/12 10,000,000 a 10,000,000 General Authority of South Central Pennsylvania, Revenue (Lutheran Social Services of South Central Pennsylvania Project) (LOC; M&T Trust) 0.13 2/7/12 15,985,000 a 15,985,000 Horizon Hospital System Authority, Senior Health and Housing Facilities Revenue (Saint Paul Homes Project) (LOC; M&T Trust) 0.13 2/7/12 9,500,000 a 9,500,000 Lancaster County Hospital Authority, Health Center Revenue (LUTHERCARE Project) (LOC; M&T Trust) 0.08 2/7/12 32,606,000 a 32,606,000 Lancaster County Hospital Authority, Revenue (Landis Home Retirement Community Project) (LOC; M&T Trust) 0.13 2/7/12 7,970,000 a 7,970,000 Philadelphia, GO Notes, Refunding (LOC; Royal Bank of Canada) 0.05 2/7/12 7,000,000 a 7,000,000 Ridley School District, GO Notes (LOC; TD Bank) 0.08 2/7/12 2,700,000 a 2,700,000 York General Authority, Revenue (Strand-Capitol Performing Arts Center Project) (LOC; M&T Trust) 0.13 2/7/12 2,840,000 a 2,840,000 Rhode Island—.8% Rhode Island State and Providence Plantations, GO Notes, TAN 2.00 6/29/12 20,000,000 20,138,098 South Carolina—2.1% Charleston County School District, GO Notes, TAN 2.50 4/1/12 31,450,000 31,570,951 Lancaster County School District, GO Notes 1.00 3/1/12 7,540,000 7,544,907 Lexington County School District Number 1, GO Notes 2.00 2/1/12 5,500,000 5,500,000 Newberry County School District, GO Notes 2.00 3/1/12 6,200,000 6,207,595 York County, GO Notes (Fort Mill School District Number 4) 1.25 3/1/12 3,930,000 3,933,105 Tennessee—7.5% Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.07 2/7/12 9,420,000 a 9,420,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.07 2/7/12 3,045,000 a 3,045,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.07 2/7/12 6,000,000 a 6,000,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.07 2/7/12 48,010,000 a 48,010,000 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (The Vanderbilt University) 0.03 2/7/12 24,455,000 a 24,455,000 42 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Tennessee (continued) Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (The Vanderbilt University) 0.03 2/7/12 17,970,000 a 17,970,000 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (The Vanderbilt University) 0.03 2/7/12 26,245,000 a 26,245,000 Metropolitan Government of Nashville and Davidson County Health and Educational Revenue, Refunding (The Vanderbilt University) 0.03 2/7/12 15,035,000 a 15,035,000 Sevier County Public Building Authority, Local Government Public Improvement Revenue (LOC; Bank of America) 0.12 2/7/12 17,900,000 a 17,900,000 Shelby County Health, Educational and Housing Facility Board, Revenue (Methodist Le Bonheur Healthcare) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; U.S. Bank NA) 0.08 2/7/12 25,000,000 a 25,000,000 Texas—16.2% Brazos County Health Facilities Development Corporation, Revenue (Franciscan Services Corporation Obligated Group) (P-FLOATS Series MT-635) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.34 2/7/12 7,000,000 a,b,c 7,000,000 Dallas, GO Notes, Refunding 5.00 2/15/12 2,295,000 2,299,177 Dallas, Waterworks and Sewer System Revenue, CP (Liquidity Facility: Bank of America and JPMorgan Chase Bank) 0.14 3/6/12 11,150,000 11,150,000 Harris County, GO Notes, TAN 1.50 2/29/12 33,000,000 33,033,852 Harris County, GO Notes, TAN 2.50 2/29/12 7,000,000 7,012,442 Harris County Cultural Education Facilities Finance Corporation, Revenue (The Methodist Hospital System) 0.04 2/1/12 6,400,000 a 6,400,000 Harris County Health Facilities Development Corporation, Revenue (Saint Luke’s Episcopal Hospital) (Liquidity Facility: Bank of America, JPMorgan Chase Bank and Northern Trust Co.) 0.07 2/1/12 29,900,000 a 29,900,000 Harris County Health Facilities Development Corporation, Revenue, Refunding (The Methodist Hospital System) 0.04 2/1/12 4,700,000 a 4,700,000 Harris County Industrial Development Corporation, Marine Terminal Revenue (HFOTCO LLC Project) (LOC; Bank of America) 0.10 2/7/12 25,000,000 a 25,000,000 Harris County Metropolitan Transportation Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 0.19 2/9/12 3,250,000 3,250,000 Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, L.L.C. Project) (LOC; Branch Banking and Trust Co.) 0.35 2/28/12 5,800,000 5,800,000 Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, L.L.C. Project) (LOC; Branch Banking and Trust Co.) 0.50 3/29/12 50,300,000 50,300,000 JPMorgan Chase Putters/Drivers Trust (Texas, GO Notes, TRAN) (Liquidity Facility; JPMorgan Chase Bank) 0.08 2/1/12 39,000,000 a,b,c 39,000,000 North Texas Tollway Authority, Revenue, CP (LOC; Bank of America) 0.13 2/1/12 23,000,000 23,000,000 RBC Municipal Products Inc. Trust (Harris County Health Facilities Development Corporation, HR, Refunding (Memorial Hermann Healthcare System)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.08 2/7/12 10,000,000 a,b,c 10,000,000 The Funds 43 STATEMENT OF INVESTMENTS (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Texas (continued) San Antonio, Water System Revenue, CP (Liquidity Facility: Bank of America, State Street Bank and Trust Co. and U.S. Bank NA) 0.14 2/15/12 8,600,000 8,600,000 Tarrant County Cultural Education Facilities Finance Corporation, HR (Baylor Health Care System Project) (LOC; Northern Trust Company) 0.06 2/7/12 3,500,000 a 3,500,000 Tarrant County Cultural Education Facilities Finance Corporation, Revenue (Texas Health Resources System) 0.05 2/7/12 6,500,000 a 6,500,000 Texas, CP 0.20 2/22/12 24,000,000 24,000,000 Texas Municipal Power Agency, Revenue, CP (LOC: Bank of America and JPMorgan Chase Bank) 0.11 2/13/12 16,100,000 16,100,000 Texas Municipal Power Agency, Revenue, CP (LOC: Bank of America and JPMorgan Chase Bank) 0.12 2/21/12 22,000,000 22,000,000 Texas Municipal Power Agency, Revenue, CP (LOC: Bank of America and JPMorgan Chase Bank) 0.12 3/12/12 20,000,000 20,000,000 Texas Public Finance Authority, CP (Liquidity Facility; Wells Fargo Bank) 0.10 3/6/12 12,000,000 12,000,000 Texas Public Finance Authority, Revenue, CP (Liquidity Facility; Barclays Bank PLC) 0.10 2/1/12 15,000,000 15,000,000 Texas Water Development Board, State Revolving Fund Subordinate Lien Revenue (Citigroup ROCS, Series RR II R-11746) (Liquidity Facility; Citibank NA) 0.07 2/7/12 10,940,000 a,b,c 10,940,000 Upper Trinity Regional Water District, Revenue, CP (LOC; Bank of America) 0.16 4/10/12 15,350,000 15,350,000 Utah—1.5% Murray City, HR (Intermountain Health Care Health Services, Inc.) 0.03 2/7/12 32,000,000 a 32,000,000 Murray City, HR (Intermountain Health Care Health Services, Inc.) 0.03 2/7/12 100,000 a 100,000 Utah Housing Finance Agency, MFHR, Refunding (Candlestick Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.09 2/7/12 6,400,000 a 6,400,000 Virginia—2.3% Harrisonburg Industrial Development Authority, Revenue, Refunding (Virginia Mennonite Retirement Community) (LOC; Branch Banking and Trust Co.) 0.07 2/7/12 6,835,000 a 6,835,000 Richmond, CP (Liquidity Facility; Bank of America) 0.12 2/21/12 26,000,000 26,000,000 Roanoke Industrial Development Authority, HR (Carilion Health System Obligated Group) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Wells Fargo Bank) 0.06 2/1/12 17,000,000 a 17,000,000 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) (Liquidity Facility; Wells Fargo Bank) 0.06 2/1/12 2,340,000 a 2,340,000 Virginia Commonwealth University Health System Authority, General Revenue (LOC; Wells Fargo Bank) 0.06 2/1/12 8,000,000 a 8,000,000 44 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Washington—2.2% University of Washington, University Revenue, CP 0.08 2/13/12 16,000,000 16,000,000 Washington, Various Purpose GO, Refunding (P-FLOATS Series PT-4658) (Liquidity Facility; Bank of America) 0.14 2/7/12 18,185,000 a,b,c 18,185,000 Washington Health Care Facilities Authority, Revenue (Swedish Health Services) (LOC; Citibank NA) 0.08 2/7/12 13,000,000 a 13,000,000 Washington Housing Finance Commission, Nonprofit Revenue (Seattle Art Museum Project) (LOC; U.S. Bank NA) 0.05 2/7/12 10,000,000 a 10,000,000 Wisconsin—3.3% Byron, IDR, Refunding (Ocean Spray Cranberries, Inc. Project) (LOC; Bank of America) 0.17 2/7/12 6,500,000 a 6,500,000 Milwaukee Redevelopment Authority, Redevelopment LR (University of Wisconsin-Milwaukee Kenilworth Project) (LOC; U.S. Bank NA) 0.08 2/7/12 6,170,000 a 6,170,000 Milwaukee Redevelopment Authority, Revenue, Refunding (Yankee Hill Apartments Project) (LOC; Wells Fargo Bank) 0.07 2/7/12 13,150,000 a 13,150,000 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) (LOC; JPMorgan Chase Bank) 0.20 7/5/12 60,000,000 60,000,000 Wyoming—1.2% Wyoming Student Loan Corporation, Student Loan Revenue, Refunding (LOC; Royal Bank of Canada) 0.07 2/7/12 30,000,000 a 30,000,000 U.S. Related—.6% Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Citigroup ROCS, Series RR II R-11765) (Liquidity Facility; Citibank NA) 0.08 2/7/12 14,815,000 a,b,c 14,815,000 Total Investments (cost $2,569,927,838) % Liabilities, Less Cash and Receivables %) ) Net Assets % See footnotes on page 52. See notes to financial statements. The Funds 45 STATEMENT OF INVESTMENTS January 31, 2012 Dreyfus California AMT-Free Coupon Maturity Principal Municipal Cash Management Rate (%) Date Amount ($) Value ($) Short-Term Investments—97.0% California—94.4% ABAG Finance Authority for Nonprofit Corporations, Revenue (Northbay Healthcare Group) (LOC; JPMorgan Chase Bank) 0.08 2/7/12 12,600,000 a 12,600,000 ABAG Finance Authority for Nonprofit Corporations, Revenue (Santa Cruz Montessori School) (LOC; Comerica Bank) 0.16 2/7/12 765,000 a 765,000 ABAG Finance Authority for Nonprofit Corporations, Revenue, Refunding (Eskaton Properties, Inc.) (LOC; U.S. Bank NA) 0.08 2/7/12 14,920,000 a 14,920,000 Alameda County Industrial Development Authority, Recovery Zone Facility Revenue (Dale Hardware, Inc. Project) (LOC; Comerica Bank) 0.11 2/7/12 2,670,000 a 2,670,000 Alameda County Industrial Development Authority, Revenue (Santini Foods, Inc. Project) (LOC; Comerica Bank) 0.11 2/7/12 2,900,000 a 2,900,000 California, GO Notes (Kindergarten-University) (LOC: California State Teachers Retirement System and Citibank NA) 0.04 2/1/12 16,100,000 a 16,100,000 California, GO Notes (Kindergarten-University) (LOC: California State Teachers Retirement System and Citibank NA) 0.04 2/1/12 4,400,000 a 4,400,000 California, GO Notes (Kindergarten-University) (LOC: California State Teachers Retirement System and Citibank NA) 0.06 2/1/12 6,050,000 a 6,050,000 California Economic Development Financing Authority, Revenue, Refunding (KQED, Inc. Project) (LOC; Wells Fargo Bank) 0.19 2/7/12 200,000 a 200,000 California Enterprise Development Authority, IDR (JBR, Inc. Project) (LOC; U.S. Bank NA) 0.09 2/7/12 4,000,000 a 4,000,000 California Enterprise Development Authority, IDR (Tri Tool Inc. Project) (LOC; Comerica Bank) 0.18 2/7/12 10,000,000 a 10,000,000 California Enterprise Development Authority, Recovery Zone Facility Revenue (Regional Properties, Inc. Project) (LOC; FHLB) 0.07 2/7/12 13,400,000 a 13,400,000 California Infrastructure and Economic Development Bank, Revenue (Orange County Performing Arts Center) (LOC; Bank of America) 0.10 2/7/12 16,265,000 a 16,265,000 California Infrastructure and Economic Development Bank, Revenue (Saddleback Valley Christian Schools Project) (LOC; FHLB) 0.07 2/7/12 5,000,000 a 5,000,000 California Infrastructure and Economic Development Bank, Revenue (The Westmark School Project) (LOC; U.S. Bank NA) 0.06 2/7/12 6,570,000 a 6,570,000 California Infrastructure and Economic Development Bank, Revenue, Refunding (Los Angeles County Museum of Natural History Foundation) (LOC; Wells Fargo Bank) 0.04 2/1/12 2,200,000 a 2,200,000 California Municipal Finance Authority, Revenue (Notre Dame High School, San Jose) (LOC; Comerica Bank) 0.16 2/7/12 1,100,000 a 1,100,000 California Municipal Finance Authority, Revenue (Trinity School) (LOC; Comerica Bank) 0.16 2/7/12 715,000 a 715,000 California Pollution Control Financing Authority, EIR (Air Products and Chemicals, Inc./Wilmington Facility) 0.04 2/1/12 1,000,000 a 1,000,000 California Pollution Control Financing Authority, EIR (Air Products Manufacturing Corporation Project) 0.04 2/1/12 1,050,000 a 1,050,000 California Pollution Control Financing Authority, PCR, Refunding (Pacific Gas and Electric Company) (LOC; JPMorgan Chase Bank) 0.04 2/1/12 4,000,000 a 4,000,000 California Pollution Control Financing Authority, PCR, Refunding (Pacific Gas and Electric Company) (LOC; JPMorgan Chase Bank) 0.04 2/1/12 3,400,000 a 3,400,000 California Pollution Control Financing Authority, SWDR (Athens Services Project) (LOC; Wells Fargo Bank) 0.08 2/7/12 22,365,000 a 22,365,000 California Pollution Control Financing Authority, SWDR (Big Bear Disposal, Inc. Project) (LOC; Union Bank NA) 0.11 2/7/12 2,425,000 a 2,425,000 46 Dreyfus California AMT-Free Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) California (continued) California Pollution Control Financing Authority, SWDR (Garden City Sanitation, Inc. Project) (LOC; Comerica Bank) 0.11 2/7/12 2,635,000 a 2,635,000 California Pollution Control Financing Authority, SWDR (Garden City Sanitation, Inc. Project) (LOC; Union Bank NA) 0.11 2/7/12 8,450,000 a 8,450,000 California Pollution Control Financing Authority, SWDR (Mission Trail Waste Systems, Inc. Project) (LOC; Comerica Bank) 0.11 2/7/12 2,840,000 a 2,840,000 California Pollution Control Financing Authority, SWDR (South Bay Recycling Project) (LOC; Union Bank NA) 0.11 2/7/12 3,150,000 a 3,150,000 California Pollution Control Financing Authority, SWDR, Refunding (BLT Enterprises of Fremont LLC Project) (LOC; Union Bank NA) 0.11 2/7/12 9,255,000 a 9,255,000 California Pollution Control Financing Authority, SWDR, Refunding (MarBorg Industries Project) (LOC; Union Bank NA) 0.11 2/7/12 3,345,000 a 3,345,000 California School Cash Reserve Program Authority, Revenue 2.00 2/1/12 9,100,000 9,100,000 California Statewide Communities Development Authority, MFHR (La Mision Village Apartments Project) (P-FLOATS Series PT-4184) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.32 2/7/12 1,240,000 a,b,c 1,240,000 California Statewide Communities Development Authority, PCR, Refunding (Chevron U.S.A. Inc. Project) 0.03 2/1/12 8,900,000 a 8,900,000 California Statewide Communities Development Authority, Revenue (John Muir Health) (LOC; Wells Fargo Bank) 0.06 2/1/12 5,300,000 a 5,300,000 California Statewide Communities Development Authority, Revenue (Metropolitan Area Advisory Committee Project) (LOC; Bank of America) 0.31 2/7/12 1,915,000 a 1,915,000 California Statewide Communities Development Authority, Revenue (The Pegasus School) (LOC; Bank of America) 0.31 2/7/12 1,140,000 a 1,140,000 California Statewide Communities Development Authority, Revenue (Tiger Woods Learning Center Foundation) (LOC; Bank of America) 0.46 2/7/12 350,000 a 350,000 California Statewide Communities Development Authority, Revenue (Trinity Children and Family Services Project) (LOC; California State Teachers Retirement System) 0.19 2/7/12 500,000 a 500,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.26 2/16/12 8,000,000 8,000,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.30 2/16/12 2,200,000 2,200,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.25 5/24/12 24,000,000 24,000,000 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Citigroup ROCS, Series RR II R-11674) (Insured; Berkshire Hathaway Assurance Corporation and Liquidity Facility; Citibank NA) 0.09 2/7/12 4,450,000 a,b,c 4,450,000 Irvine Assessment District Number 97-17, Limited Obligation Improvement Bonds (LOC: California State Teachers Retirement System and State Street Bank and Trust Co.) 0.06 2/1/12 2,200,000 a 2,200,000 Irvine Reassessment District Number 05-21, Limited Obligation Improvement Bonds (LOC: California State Teachers Retirement System and U.S. Bank NA) 0.06 2/1/12 29,510,000 a 29,510,000 Lake Elsinore Recreation Authority, Revenue, Refunding (Public Facilities Project) (LOC; California State Teachers Retirement System) 0.06 2/7/12 8,505,000 a 8,505,000 The Funds 47 STATEMENT OF INVESTMENTS (continued) Dreyfus California AMT-Free Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) California (continued) Los Angeles, COP (Kadima Hebrew Academy) (LOC; U.S. Bank NA) 0.06 2/7/12 1,800,000 a 1,800,000 Los Angeles County Capital Asset Leasing Corporation, LR, CP (LOC; Bank of America) 0.17 2/10/12 21,000,000 21,000,000 Menlo Park Community Development Agency, Tax Allocation Revenue, Refunding (Las Pulgas Community Development Project) (LOC; State Street Bank and Trust Co.) 0.06 2/1/12 14,100,000 a 14,100,000 Pittsburg Redevelopment Agency, Subordinate Tax Allocation Revenue (Los Medanos Community Development Project) (Liquidity Facility: California State Teachers Retirement System and State Street Bank and Trust Co.) 0.06 2/1/12 13,700,000 a 13,700,000 Riverside County Transportation Commission, Sales Tax Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.07 2/7/12 9,500,000 a 9,500,000 Sacramento City Financing Authority, Revenue, Refunding (Master Lease Program Facilities) (P-FLOATS Series PT-4698) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.34 2/7/12 12,995,000 a,b,c 12,995,000 Sacramento County Housing Authority, MFHR, Refunding (Stonebridge Apartments) (LOC; FNMA) 0.18 2/7/12 4,100,000 a 4,100,000 San Diego County, COP (Museum of Contemporary Art San Diego) (LOC; Northern Trust Company) 0.08 2/7/12 3,050,000 a 3,050,000 San Diego County and San Diego County School Districts, Program Note Participations, TRAN 2.00 4/30/12 14,000,000 14,048,446 San Jose Redevelopment Agency, MFHR (101 San Fernando Apartments) (Citigroup ROCS, Series RR II R-13102CE) (Liquidity Facility; Citibank NA and LOC; Citibank NA) 0.18 2/7/12 13,000,000 a,b,c 13,000,000 San Pablo Redevelopment Agency, Subordinate Tax Allocation Revenue (Tenth Township Redevelopment Project) (LOC; Union Bank NA) 0.06 2/1/12 10,220,000 a 10,220,000 Southern California Public Power Authority, Revenue (Mead-Adelanto Project) (Liquidity Facility; JPMorgan Chase Bank) 0.05 2/1/12 5,400,000 a 5,400,000 West Covina Public Financing Authority, LR, Refunding (Public Facilities Project) (LOC; California State Teachers Retirement System) 0.07 2/7/12 1,480,000 a 1,480,000 Western Placer Unified School District, GO Notes, TRAN 2.00 10/4/12 1,000,000 1,009,146 U.S. Related—2.6% Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Citigroup ROCS, Series RR II R-11764) (Liquidity Facility; Citibank NA) 0.08 2/7/12 2,825,000 a,b,c 2,825,000 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Citigroup ROCS, Series RR II R-11765) (Liquidity Facility; Citibank NA) 0.08 2/7/12 8,715,000 a,b,c 8,715,000 Total Investments (cost $428,022,592) % Cash and Receivables (Net) % Net Assets % See footnotes on page 52. See notes to financial statements. 48 STATEMENT OF INVESTMENTS January 31, 2012 Dreyfus New York AMT-Free Coupon Maturity Principal Municipal Cash Management Rate (%) Date Amount ($) Value ($) Short-Term Investments—101.6% New York—96.4% Addison Central School District, GO Notes, BAN 1.50 6/15/12 1,000,000 1,002,945 Albany Industrial Development Agency, Civic Facility Revenue (The College of Saint Rose Project) (LOC; Bank of America) 0.10 2/7/12 2,700,000 a 2,700,000 Albany Industrial Development Agency, Civic Facility Revenue (The College of Saint Rose Project) (LOC; Bank of America) 0.10 2/7/12 3,000,000 a 3,000,000 Albany Industrial Development Agency, Civic Faclility Revenue (Living Resources Corporation Project) (LOC; HSBC Bank USA) 0.05 2/7/12 3,000,000 a 3,000,000 Broome County Industrial Development Agency, Continuing Care Retirement Community Revenue (Good Shepherd Village at Endwell, Inc. Project) (LOC; M&T Trust) 0.13 2/7/12 3,250,000 a 3,250,000 Cayuga County, GO Notes, BAN 1.50 2/10/12 3,500,000 3,500,424 Cortland Enlarged City School District, GO Notes, BAN 1.50 7/27/12 2,400,000 2,410,416 Dutchess County Industrial Development Agency, Civic Facility Revenue (Anderson Foundation for Autism, Inc. Project) (LOC; M&T Trust) 0.13 2/7/12 4,285,000 a 4,285,000 East Farmingdale Volunteer Fire Company Inc., Volunteer Fire Department Revenue (LOC; Citibank NA) 0.51 2/7/12 4,005,000 a 4,005,000 East Quogue Union Free School District, GO Notes, TAN 1.25 6/27/12 1,100,000 1,102,859 Elmira City School District, GO Notes, BAN 1.75 2/15/12 1,000,000 1,000,226 Evans-Brant Central School District, GO Notes, BAN 1.50 6/29/12 2,000,000 2,007,300 Franklin County Industrial Development Agency, Civic Facility Revenue (Paul Smith's College Project) (LOC; U.S. Bank NA) 0.13 2/7/12 935,000 a 935,000 Franklin County Industrial Development Agency, Civic Facility Revenue (Trudeau Institute, Inc. Project) (LOC; HSBC Bank USA) 0.24 2/7/12 1,925,000 a 1,925,000 Franklin County Industrial Development Agency, Civic Facility Revenue (Trudeau Institute, Inc. Project) (LOC; HSBC Bank USA) 0.24 2/7/12 265,000 a 265,000 Lancaster Industrial Development Agency, Civic Facility Revenue (GreenField Manor, Inc. Project) (LOC; M&T Trust) 0.12 2/7/12 1,900,000 a 1,900,000 Medina Central School District, GO Notes, BAN 1.50 6/22/12 2,050,000 2,055,118 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue, Refunding (LOC; Bank of Tokyo-Mitsubishi UFJ) 0.04 2/7/12 4,900,000 a 4,900,000 Monroe County Industrial Development Agency, Civic Facility Revenue (Association for the Blind and Visually Impaired—Goodwill Industries of Greater Rochester, Inc. Project) (LOC; JPMorgan Chase Bank) 0.08 2/7/12 3,705,000 a 3,705,000 Monroe County Industrial Development Agency, Civic Facility Revenue (Saint Ann's Home for the Aged Project) (LOC; HSBC Bank USA) 0.07 2/7/12 3,575,000 a 3,575,000 New York City, GO Notes (Citigroup ROCS, Series RR II R-11685) (Liquidity Facility; Citibank NA) 0.09 2/7/12 7,000,000 a,b,c 7,000,000 New York City, GO Notes (Liquidity Facility; Bank of Nova Scotia) 0.04 2/7/12 7,000,000 a 7,000,000 New York City, GO Notes (LOC; Bank of America) 0.07 2/1/12 1,850,000 a 1,850,000 New York City, GO Notes (LOC; California Public Employees Retirement System) 0.05 2/1/12 14,000,000 a 14,000,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.05 2/1/12 1,000,000 a 1,000,000 New York City Capital Resource Corporation, Revenue (Loan Enhanced Assistance Program— Cobble Hill Health Center, Inc. Project) (LOC; Bank of America) 0.20 2/7/12 1,000,000 a 1,000,000 The Funds 49 STATEMENT OF INVESTMENTS (continued) Dreyfus New York AMT-Free Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New York (continued) New York City Capital Resource Corporation, Revenue (Loan Enhanced Assistance Program— Poly Prep Country Day School Project) (LOC; Bank of America) 0.17 2/7/12 1,595,000 a 1,595,000 New York City Capital Resource Corporation, Revenue (Loan Enhanced Assistance Program— Village Center for Care Project) (LOC; Bank of America) 0.17 2/7/12 1,025,000 a 1,025,000 New York City Industrial Development Agency, Civic Facility Revenue (Birch Wathen Lenox School Project) (LOC; TD Bank) 0.16 2/7/12 4,200,000 a 4,200,000 New York City Industrial Development Agency, Civic Facility Revenue (Sephardic Community Youth Center, Inc. Project) (LOC; M&T Trust) 0.13 2/7/12 4,700,000 a 4,700,000 New York City Industrial Development Agency, Civic Facility Revenue (Spence-Chapin, Services to Families and Children Project) (LOC; TD Bank) 0.16 2/7/12 3,100,000 a 3,100,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; Mizuho Corporate Bank Ltd.) 0.03 2/1/12 3,235,000 a 3,235,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Bank of America) 0.05 2/1/12 300,000 a 300,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; California State Teachers Retirement System) 0.04 2/1/12 7,100,000 a 7,100,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; U.S. Bank NA) 0.03 2/1/12 1,600,000 a 1,600,000 New York City Trust for Cultural Resources, Revenue, Refunding (American Museum of Natural History) (Liquidity Facility; Wells Fargo Bank) 0.04 2/7/12 3,000,000 a 3,000,000 New York Liberty Development Corporation, Liberty Revenue, Refunding (World Trade Center Project Towers 3-4) (LOC; JPMorgan Chase Bank) 0.08 2/7/12 1,035,000 a 1,035,000 New York Liberty Development Corporation, Recovery Zone Revenue (3 World Trade Center Project) (LOC; JPMorgan Chase Bank) 0.08 2/7/12 585,000 a 585,000 New York State Dormitory Authority, HR, Refunding (Interfaith Medical Center) 4.75 2/15/12 700,000 701,062 New York State Dormitory Authority, Revenue (Catholic Health System Obligated Group) (LOC; HSBC Bank USA) 0.06 2/7/12 3,885,000 a 3,885,000 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) 5.00 2/15/12 665,000 666,072 New York State Housing Finance Agency, Housing Revenue (2180 Broadway Housing Project) (LOC; Wells Fargo Bank) 0.06 2/7/12 3,000,000 a 3,000,000 New York State Housing Finance Agency, Housing Revenue (Baisley Park Gardens) (LOC; Citibank NA) 0.07 2/7/12 2,200,000 a 2,200,000 New York State Thruway Authority, Second General Highway and Bridges Trust Fund Revenue (Citigroup ROCS, Series RR II R-11997) (Liquidity Facility; Citibank NA) 0.08 2/7/12 1,500,000 a,b,c 1,500,000 New York State Urban Development Corporation, State Personal Income Tax Revenue (State Facilities and Equipment) 5.25 3/15/12 275,000 276,533 Newark Central School District, GO Notes, BAN 1.50 6/25/12 1,000,000 1,003,762 50 Dreyfus New York AMT-Free Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New York (continued) Niagara Area Development Corporation, Revenue (Niagara Falls Memorial Medical Center Project) (LOC; HSBC Bank USA) 0.05 2/7/12 1,000,000 a 1,000,000 Orange County Industrial Development Agency, Civic Facility Revenue (Tuxedo Park School Project) (LOC; M&T Trust) 0.13 2/7/12 1,000,000 a 1,000,000 Patchogue-Medford Union Free School District, GO Notes, TAN 1.50 6/21/12 3,500,000 3,510,056 Port Authority of New York and New Jersey, Equipment Notes 0.14 2/7/12 2,800,000 a 2,800,000 Port Jefferson Union Free School District, GO Notes, TAN 1.50 6/28/12 1,800,000 1,807,623 Putnam County Industrial Development Agency, Civic Facility Revenue (United Cerebral Palsy of Putnam and Southern Dutchess Project) (LOC; TD Bank) 0.05 2/7/12 3,600,000 a 3,600,000 RBC Municipal Products Inc. Trust (New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue) (Liquidity Facility; Royal Bank of Canada) 0.05 2/7/12 1,600,000 a,b,c 1,600,000 Riverhead Industrial Development Agency, Civic Facility Revenue (Central Suffolk Hospital Project) (LOC; HSBC Bank USA) 0.06 2/7/12 2,500,000 a 2,500,000 Salina, GO Notes, BAN 1.50 6/22/12 1,493,000 1,497,194 Syracuse Industrial Development Agency, Civic Facility Revenue (Community Development Properties—Vanderbilt/Larned Project) (LOC; M&T Trust) 0.10 2/7/12 1,600,000 a 1,600,000 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) (Citigroup ROCS, Series RR II R-11934) (Liquidity Facility; Citibank NA) 0.08 2/7/12 1,100,000 a,b,c 1,100,000 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) (LOC; California State Teachers Retirement System) 0.06 2/7/12 3,200,000 a 3,200,000 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) (LOC; State Street Bank and Trust Co.) 0.04 2/7/12 3,750,000 a 3,750,000 Westchester County Industrial Development Agency, Civic Facility Revenue (The Masters School Civic Facility) (LOC; JPMorgan Chase Bank) 0.10 2/7/12 1,850,000 a 1,850,000 U.S. Related—5.2% Puerto Rico Electric Power Authority, Power Revenue (P-FLOATS Series MT-677) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.44 2/7/12 2,935,000 a,b,c 2,935,000 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Citigroup ROCS, Series RR II R-11762) (Liquidity Facility; Citibank NA) 0.08 2/7/12 4,095,000 a,b,c 4,095,000 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Citigroup ROCS, Series RR II R-11765) (Liquidity Facility; Citibank NA) 0.08 2/7/12 1,500,000 a,b,c 1,500,000 Total Investments (cost $166,426,590) % Liabilities, Less Cash and Receivables %) ) Net Assets % See footnotes on page 52. See notes to financial statements. The Funds 51 STATEMENT OF INVESTMENTS (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes P-FLOATS Puttable Floating Option Tax-Exempt Receipts PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Options Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance  Based on total investments. a Variable rate demand noterate shown is the interest rate in effect at January 31, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2012, the amount of these securities for each fund was as follows: Dreyfus Municipal Cash Management Plus$137,085,000 or 16.3% of net assets Dreyfus NewYork Municipal Cash Management$58,385,000 or 9.4% of net assets Dreyfus Tax Exempt Cash Management$226,725,000 or 8.8% of net assets Dreyfus California AMT-Free Municipal Cash Management$43,225,000 or 9.8% of net assets Dreyfus NewYork AMT-Free Municipal Cash Management$19,730,000 or 12.0% of net assets c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security.The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). d Notes which are not F, MIG or SP rated are represented by bond ratings of the issuers. e Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 52 STATEMENT OF ASSETS AND LIABILITIES (amounts in thousands, except Net Asset Value Per Share) January 31, 2012 Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Government Government Treasury & Treasury Cash Cash Prime Cash Agency Cash Prime Cash Management Management Management Management Management Assets ($): Investments at valueNote 1(a,b)  a a a Cash Interest receivable Prepaid expenses and other assets 90 61 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(c) Payable for shares of Beneficial Interest redeemed Payable for investment securities purchased     Accrued expenses 98 Net Assets ($) Composition of Net Assets ($): Paid-in capital Accumulated distributions in excess of investment incomenet (2 )     Accumulated net realized gain (loss) on investments ) 17 ) 15 ) Net Assets ($) Net Asset Value Per Share Institutional Shares Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) Investor Shares Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) The Funds 53 STATEMENT OF ASSETS AND LIABILITIES (continued) (amounts in thousands, except Net Asset Value Per Share) January 31, 2012 Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Government Government Treasury & Treasury Cash Cash Prime Cash Agency Cash Prime Cash Management Management Management Management Management Net Asset Value Per Share (continued) Administrative Shares Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) Participant Shares Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) Service Shares Net Assets ($)     Shares Outstanding     Net Asset Value Per Share ($)     Select Shares Net Assets ($)     Shares Outstanding     Net Asset Value Per Share ($)     Agency Shares Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) Premier Shares Net Assets ($)     Shares Outstanding     Net Asset Value Per Share ($)      Investments at cost ($) a Amount includes repurchase agreements of $5,226,000,000, $10,371,000,000 and $11,851,000,000 for Dreyfus Cash Management, Dreyfus Government Cash Management and Dreyfus Treasury & Agency Cash Management, respectively, See Note 1(c). See notes to financial statements. 54 Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus California New York Municipal Cash New York Tax Exempt AMT-Free AMT-Free Management Municipal Cash Cash Municipal Cash Municipal Cash Plus Management Management Management Management Assets ($): Investments at valueNote 1(a,b)  Cash 93 Interest receivable Receivable for investment securites sold    Prepaid expenses 42 18 49 8 66 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(c) 58 66 14 Payable for investment securities purchased   Payable for shares of Beneficial Interest redeemed 20 8  a Accrued expenses 58 48 89 56 46 Net Assets ($) Composition of Net Assets ($): Paid-in capital Accumulated net realized gain (loss) on investments )  (3 )  2 Net Assets ($) Net Asset Value Per Share Instititutional Shares Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) Investor Shares Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) Administrative Shares Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) Participant Shares Net Assets ($) 10 Shares Outstanding 10 Net Asset Value Per Share ($) Agency Shares Net Assets ($) 15 1  b 1  Shares Outstanding 15 1  b 1  Net Asset Value Per Share ($)  b  Classic Shares Net Assets ($)     Shares Outstanding     Net Asset Value Per Share ($)      Investments at cost ($) a Amount represents less than $1,000. b Effective December 8, 2011, Dreyfus Tax Exempt Cash Management had terminated its Agency Shares See notes to financial statements. The Funds 55 STATEMENT OF OPERATIONS (amounts in thousands) Year Ended January 31, 2012 Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Government Government Treasury & Treasury Cash Cash Prime Cash Agency Cash Prime Cash Management Management Management Management Management Investment Income ($): Interest Income Expenses: Management feeNote 2(a) Distribution feesNote 2(b) Custodian feesNote 2(c) Shareholder servicing costsNote 2(c) Registration fees Trustees fees and expensesNote 2(d) 23 70 Prospectus and shareholders reports 48 63 Professional fees 99 54 87 Miscellaneous Total Expenses Lessreduction in expenses due to undertakingNote 2(a) Lessreduction in fees due to earnings creditsNote 2(c) ) (9
